Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                       Chief Justice:         Justices:



Opinion                                                Marilyn Kelly          Michael F. Cavanagh
                                                                              Elizabeth A. Weaver
                                                                              Maura D. Corrigan
                                                                              Robert P. Young, Jr.
                                                                              Stephen J. Markman
                                                                              Diane M. Hathaway



                                                                        FILED JULY 31, 2010

                            STATE OF MICHIGAN

                                     SUPREME COURT


 RODNEY MCCORMICK,

              Plaintiff-Appellant,

 v                                                            No. 136738

 LARRY CARRIER,

              Defendant,

 and

 ALLIED AUTOMOTIVE GROUP, INC.,
 indemnitor of GENERAL MOTORS
 CORPORATION,

              Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.

       The issue in this case is the proper interpretation of the “serious impairment of

 body function” threshold for non-economic tort liability under MCL 500.3135. We hold

 that Kreiner v Fischer, 471 Mich 109; 683 NW2d 611 (2004), was wrongly decided

 because it departed from the plain language of MCL 500.3135, and is therefore overruled.
We further hold that, in this case, as a matter of law, plaintiff suffered a serious

impairment of a body function. Accordingly, we reverse and remand the case to the trial

court for proceedings consistent with this opinion.

                            I. FACTS AND PROCEEDINGS

       This case arises out of an injury that plaintiff, Rodney McCormick, suffered while

working as a medium truck loader at a General Motors Corporation (GM) plant.1

Plaintiff’s job mainly consisted of assisting in the loading of trucks, which required

climbing up and around trucks and trailers, standing, walking, and heavy lifting. He

generally worked nine- to ten-hour shifts, six days a week.

       On January 17, 2005, a coworker backed a truck into plaintiff, knocking him over,

and then drove over plaintiff’s left ankle. Plaintiff was immediately taken to the hospital,

and x-rays showed a fracture of his left medial malleolus.2 Plaintiff was released from

the hospital that day, and two days later metal hardware was surgically inserted into his

ankle to stabilize plaintiff’s bone fragments. Plaintiff was restricted from weight-bearing

activities for one month after the surgery and then underwent multiple months of physical

therapy. The metal hardware was removed in a second surgery on October 21, 2005.




       1
          The only defendant remaining at this point in the case is GM’s indemnitor,
Allied Automotive Group, Inc, because the parties have stipulated the release of the other
original defendants. For simplicity’s sake, the opinion will use “defendant” to refer to
this entity.
       2
         The medial malleolus is the bony prominence that protrudes from the medial side
of the ankle. Stedman’s Medical Dictionary (26th ed).



                                             2
       At defendant’s request, plaintiff underwent a medical evaluation with Dr. Paul

Drouillard in November 2005. He indicated that plaintiff could return to work but was

restricted from prolonged standing or walking. On January 12, 2006, the specialist who

performed plaintiff’s surgeries cleared him to return to work without restrictions. The

specialist’s report noted that plaintiff had an “excellent range of motion,” and an x-ray

showed “solid healing with on [sic] degenerative joint disease of his ankle.”

       Beginning on January 16, 2006, plaintiff returned to work as a medium truck

loader for several days, but he had difficulty walking, climbing, and crouching because of

continuing ankle pain. He requested that his job duties be restricted to driving, but

defendant directed him to cease work.

       Defendant required plaintiff to undergo a functional capacity evaluation (FCE) in

March 2006. The FCE determined that plaintiff was unable to perform the range of tasks

his job required, including stooping, crouching, climbing, sustained standing, and heavy

lifting. This was due to ankle and shoulder pain,3 a moderate limp, and difficulty bearing

weight on his left ankle. The report stated that plaintiff’s range of motion in his left ankle

was not within normal limits and that difficulty climbing and lifting weights had been

reported and observed.

       In May 2006, Dr. Drouillard examined plaintiff again and reported that plaintiff

could return to work. Dr. Drouillard’s report stated that plaintiff complained of ankle and


       3
         Plaintiff had a pre-existing back and shoulder injury that is unrelated to the
incident in this case.



                                              3
foot pain, but the doctor found “no objective abnormality to correspond with his

subjective complaints.” In June 2006, plaintiff also underwent a magnetic resonance

imaging (MRI) test, which showed some postoperative scar and degenerative tissue

formation around his left ankle. At plaintiff’s request, another FCE was performed on

August 1, 2006, which affirmed that plaintiff could return to work without restriction and

was capable of performing the tasks required for his job. The report stated that plaintiff

complained of “occasional aching” and tightness in his ankle, but it did not appear to be

aggravated by activities such as prolonged standing or walking.          It also noted that

plaintiff’s range of motion in his left ankle was still not within normal limits, although it

had improved since the March 2006 FCE.

       Plaintiff returned to work on August 16, 2006, 19 months after he suffered his

injury. He volunteered to be assigned to a different job, and his pay was not reduced. He

has been able to perform his new job since that time.

       On March 24, 2006, plaintiff filed suit, seeking recovery for his injuries under

MCL 500.3135. In his October 2006 deposition, plaintiff testified that at the time of the

incident, he was a 49-year-old man and his normal life before the incident mostly

consisted of working 60 hours a week as a medium-duty truck loader. He stated that he

also was a “weekend golfer” and frequently fished in the spring and summer from a boat

that he owns. He testified that he was fishing at pre-incident levels by the spring and




                                             4
summer of 2006, but he has only golfed once since he returned to work.4 He stated that

he can drive and take care of his personal needs without assistance and that his

relationship with his wife has not been affected. He stated that he has not sought medical

treatment for his ankle since January 2006, when he was approved to return to work

without restriction. He further testified that his life is “painful, but normal,” although it is

“limited,” and he continues to experience ankle pain.

       The trial court granted defendant’s motion for summary disposition on the basis

that plaintiff had recovered relatively well and could not meet the serious impairment

threshold provided in MCL 500.3135(1). The Court of Appeals affirmed, with one judge

dissenting. McCormick v Carrier, unpublished opinion per curiam of the Court of

Appeals, issued March 25, 2008 (Docket No. 275888). The majority held that, under

Kreiner, plaintiff’s impairment did not affect his ability to lead his normal life because he

is able to care for himself, fish and golf, and work at the same rate of pay. The dissent

disagreed, arguing that two doctors had determined that the impairment would cause


       4
          There are no facts in the record regarding the extent to which plaintiff fished
between January 2005 and January 2006 or the extent to which he was able to golf in the
period between the incident and when he returned to work, despite the arguments to the
contrary by both parties and the dissent. Defendant has alleged that plaintiff was able to
fish while he was not working, but the only factual support it cites is plaintiff’s statement
that he fished in the six or seven months after January 2006, which was when he was
initially cleared to return to work, and when he actually returned to work. Although
plaintiff’s counsel agreed in the arguments before the trial court that plaintiff had been
fishing, it was unclear as to what time period he was referring. In plaintiff’s brief to this
Court, he alleges that by the time of his deposition, he had “returned” to fishing with the
same frequency as before the accident, which suggests that plaintiff might be arguing that
his fishing activities were interrupted.



                                               5
problems over plaintiff’s entire life and his employer had determined that he could not

perform his work duties, the main part of his “normal” life.

       After initially denying leave to appeal, this Court granted plaintiff’s motion for

reconsideration, vacated its prior order, and granted the application for leave to appeal.

McCormick v Carrier, 485 Mich 851 (2009).

                             II. STANDARD OF REVIEW

       This Court reviews a motion for summary disposition de novo. In re Smith Trust,

480 Mich 19, 23-24; 745 NW2d 754 (2008). The proper interpretation of a statute is a

legal question that this Court also reviews de novo. Herman v Berrien Co, 481 Mich

352, 358; 750 NW2d 570 (2008).

                                     III. ANALYSIS

       The issue presented in this case is the proper interpretation of MCL 500.3135. We

hold that Kreiner incorrectly interpreted MCL 500.3135 and is overruled because it is

inconsistent with the statute’s plain language and this opinion. Further, under the proper

interpretation of the statute, plaintiff has demonstrated that, as a matter of law, he

suffered a serious impairment of body function.

                          A. OVERVIEW OF MCL 500.3135

       In 1973, the Michigan Legislature adopted the no-fault insurance act, MCL

500.3101 et seq. The act created a compulsory motor vehicle insurance program under

which insureds may recover directly from their insurers, without regard to fault, for

qualifying economic losses arising from motor vehicle incidents. See MCL 500.3101 and

500.3105. In exchange for ensuring certain and prompt recovery for economic loss, the


                                             6
act also limited tort liability. MCL 500.3135. See also DiFranco v Pickard, 427 Mich

32, 40-41; 398 NW2d 896 (1986). The act was designed to remedy problems with the

traditional tort system as it relates to automobile accidents. These included that “[the

contributory negligence liability scheme] denied benefits to a high percentage of motor

vehicle accident victims, minor injuries were overcompensated, serious injuries were

undercompensated, long payment delays were commonplace, the court system was

overburdened, and those with low income and little education suffered discrimination.”

Shavers v Attorney General, 402 Mich 554, 579; 267 NW2d 72 (1978).

       Under the act, tort liability for non-economic loss arising out of the ownership,

maintenance, or use of a qualifying motor vehicle is limited to a list of enumerated

circumstances. MCL 500.3135(3). The act creates threshold requirements in MCL

500.3135(1), which has remained unchanged in all key aspects since the act was adopted.

That subsection currently provides that “[a] person remains subject to tort liability for

noneconomic loss caused by his or her ownership, maintenance, or use of a motor vehicle

only if the injured person has suffered death, serious impairment of body function, or

permanent serious disfigurement.”

       The threshold requirement at issue in this case is whether plaintiff has suffered

“serious impairment of body function.” The act did not originally define this phrase.

Accordingly, it initially fell to this Court to do so, and the result was a series of differing

opinions. In Cassidy v McGovern, 415 Mich 483; 330 NW2d 22 (1982), this Court held

that whether the serious impairment threshold is met is a question of law for the court to

decide where there is no material disputed fact. Id. at 502. It further held that in order to


                                              7
meet the threshold, the plaintiff must show an objectively manifested injury and an

impairment of an important body function, which it defined as “an objective standard that

looks to the effect of an injury on the person’s general ability to live a normal life.” Id. at

505. This Court later in part modified and in part affirmed Cassidy in DiFranco, supra.

The DiFranco Court agreed that a plaintiff had to suffer an objectively manifested injury,

but it rejected the Cassidy Court’s determination that the impairment needed to be

“important” and its definition of “important.” DiFranco, 427 Mich at 61-67, 70-75. The

DiFranco Court further held that whether the threshold is met is a question of law for the

court only if there are no material disputed facts and the facts could not support

conflicting inferences. Id. at 53-54.

       In 1995, however, the Legislature intervened. It amended MCL 500.3135 to

define a “serious impairment of body function” as “an objectively manifested impairment

of an important body function that affects the person’s general ability to lead his or her

normal life.” MCL 500.3135(7). The Legislature also expressly provided that whether a

serious impairment of body function has occurred is a “question[] of law” for the court to

decide unless there is a factual dispute regarding the nature and extent of injury and the

dispute is relevant to deciding whether the standard is met. MCL 500.3135(2)(a). Thus,

the Legislature incorporated some language from DiFranco and Cassidy but also made

some significant changes.5


       5
         Some courts have broadly stated that the Legislature rejected DiFranco in favor
of Cassidy, see Kreiner, 471 Mich at 121 n 8, but that is an oversimplification. Some of
the language adopted by the Legislature was used consistently in both DiFranco and


                                              8
       This Court interpreted the amended provisions in 2004, in Kreiner. The question

before this Court is whether the Kreiner majority properly interpreted the statute, and, if

not, whether its interpretation should be overruled.

                       B. INTERPRETATION OF MCL 500.3135

       The primary goal of statutory construction is to give effect to the Legislature’s

intent. Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich 69, 76; 780 NW2d 753

(2010). This Court begins by reviewing the language of the statute, and, if the language

is clear and unambiguous, it is presumed that the Legislature intended the meaning

expressed in the statute. Id. Judicial construction of an unambiguous statute is neither

required nor permitted.6 In re MCI Telecom Complaint, 460 Mich 396, 411; 596 NW2d

164 (1999). When reviewing a statute, all non-technical “words and phrases shall be

construed and understood according to the common and approved usage of the

language,” MCL 8.3a, and, if a term is not defined in the statute, a court may consult a

dictionary to aid it in this goal. Oakland Co Bd of Co Rd Comm’rs v Mich Prop & Cas


Cassidy, and the Legislature clearly rejected some elements of Cassidy. The similarities
and differences between DiFranco and Cassidy and the amendments to MCL 500.3135
will be discussed below to the extent that they are significant. Although the dissent
disagrees in the abstract with my statement that it is an oversimplification to state that the
Legislature merely rejected DiFranco in favor of Cassidy, I can only conclude that it is
unable to support this accusation with any specific, substantive arguments, given that it
fails to expressly address or reject my more nuanced analysis of each of the specific
phrases that the Legislature adopted or rejected from Cassidy and DiFranco.
       6
      This Court’s members disagree on when a statute is ambiguous. See Petersen v
Magna Corp, 484 Mich 300, 310-313 (opinion by KELLY, C.J.), 339-342 (opinion by
HATHAWAY, J.); 773 NW2d 564 (2009). We need not address that issue here because
MCL 500.3135 is unambiguous under any of the views.



                                              9
Guaranty Ass’n, 456 Mich 590, 604; 575 NW2d 751 (1998). A court should consider the

plain meaning of a statute’s words and their “‘placement and purpose in the statutory

scheme.’” Sun Valley Foods Co v Ward, 460 Mich 230, 237; 596 NW2d 119 (1999)

(citation omitted). “Where the language used has been subject to judicial interpretation,

the legislature is presumed to have used particular words in the sense in which they have

been interpreted.” People v Powell, 280 Mich 699, 703; 274 NW 372 (1937). See also

People v Wright, 432 Mich 84, 92; 437 NW2d 603 (1989).

           1. A QUESTION OF LAW OR FACT UNDER MCL 500.3135(2)

      The first step in interpreting MCL 500.3135 is to determine the proper role of a

court in applying MCL 500.3135(1) and (7). The Legislature addressed this issue in the

amended MCL 500.3135(2)(a), which states in relevant part:

          The issues of whether an injured person has suffered serious impairment
      of body function or permanent serious disfigurement are questions of law
      for the court if the court finds either of the following:

          (i) There is no factual dispute concerning the nature and extent of
      the person’s injuries.

         (ii) There is a factual dispute concerning the nature and extent of
      the person’s injuries, but the dispute is not material to the
      determination as to whether the person has suffered a serious
      impairment of body function or permanent serious disfigurement.

      Under the plain language of the statute, the threshold question whether the person

has suffered a serious impairment of body function should be determined by the court as

a matter of law as long as there is no factual dispute regarding “the nature and extent of

the person’s injuries” that is material to determining whether the threshold standards are




                                           10
met.7 If there is a material factual dispute regarding the nature and extent of the person’s

injuries, the court should not decide the issue as a matter of law.8 Notably, the disputed


       7
          Notably, MCL 500.3135(2)(a) could unconstitutionally conflict with MCR
2.116(C)(10) in those cases wherein a court is required to (1) resolve material, disputed
facts with regard to issues other than the nature and extent of the injury, such as the
extent to which the injury actually impairs a body function or the injured party relied on
that function as part of his or her pre-accident life, or (2) decide whether the threshold is
met even though reasonable people could draw different conclusions from the facts. See
Skinner v Square D Co, 445 Mich 153, 161-162; 516 NW2d 475 (1994), and Henderson
v State Farm Fire & Cas Co, 460 Mich 348, 357; 596 NW2d 190 (1999).

        Given that the allocation of decision-making authority between a judge and a jury
is “a quintessentially procedural determination,” Shropshire v Laidlaw Transit, Inc, 550
F3d 570, 573 (CA 6, 2008), this potential conflict raises questions as to whether the
Legislature may have unconstitutionally invaded this Court’s exclusive authority to
promulgate the court rules of practice and procedure to the extent that MCL
500.3135(2)(a) is merely procedural. See Perin v Peuler (On Rehearing), 373 Mich 531,
541; 130 NW2d 4 (1964). We do not reach this issue today because we conclude that
there are no material factual disputes affecting the serious impairment threshold
determination in this case. Notably, however, the division of questions of law and fact
between a judge and a jury is based on longstanding procedural rules, see Mawich v
Elsey, 47 Mich 10, 15-16; 10 NW 57 (1881), that are intended to promote judicial
efficiency. See Moll v Abbott Laboratories, 444 Mich 1, 26-28; 506 NW2d 816 (1993).
Whether MCL 500.3135(2)(a) serves a purpose other than judicial dispatch is not clear,
as the Legislature itself stated that the 1995 amendments were intended, in part, “to
prescribe certain procedures for maintaining [tort liability arising out of certain
accidents].” See the title of 1995 PA 222. And, of course, the scope of the rules
governing summary disposition are also supported—if not compelled—by the right to a
jury trial in civil cases. See, generally, Conservation Dep’t v Brown, 335 Mich 343, 346-
347; 55 NW2d 859 (1952), and Dunn v Dunn, 11 Mich 284, 286 (1863). Accord Byrd v
Blue Ridge Rural Electric Coop, Inc, 356 US 525, 537-538; 78 S Ct 893; 2 L Ed 2d 953
(1958). Interestingly, the dissent states that it disagrees with the majority that there could
be a conflict between the statute and the court rule, but it also approvingly quotes
DiFranco for the proposition that reasonable minds can often differ over the threshold
issues in these cases.
       8
        This plain reading of the statute is not necessarily inconsistent with the Kreiner
majority’s interpretation of MCL 500.3135(2)(a), see Kreiner, 471 Mich at 131-132, but
neither the majority nor dissent in Kreiner discussed the constitutionality of this


                                             11
fact does not need to be outcome determinative in order to be material, but it should be

“significant or essential to the issue or matter at hand.” Black’s Law Dictionary (8th ed)

(defining “material fact”).

                2. A “SERIOUS IMPAIRMENT OF BODY FUNCTION”
                         UNDER MCL 500.3135(1) AND (7)

       In those cases where the court may decide whether the serious impairment

threshold is met as a matter of law, the next issue is the proper interpretation of MCL

500.3135(7). It provides that, for purposes of the section, a “serious impairment of body

function” is “an objectively manifested impairment of an important body function that

affects the person’s general ability to lead his or her normal life.” On its face, the

statutory language provides three prongs that are necessary to establish a “serious

impairment of body function”: (1) an objectively manifested impairment (2) of an

important body function that (3) affects the person’s general ability to lead his or her

normal life.9

       Overall, because we conclude that each of these prongs’ meaning is clear from the

plain and unambiguous statutory language, judicial construction is neither required nor



provision. As noted in footnote 7 of this opinion, however, the manner in which Kreiner
interpreted the statute may be unconstitutional to the extent that it requires a court to
usurp the role of the fact-finder. That issue is not presented on the facts of this case,
however.
       9
         The Kreiner majority first addressed whether the impaired body function was
important and then analyzed whether the impairment was objectively manifested. 471
Mich at 132-133. We find it more consistent with the statutory text to first address the
objectively manifested impairment requirement.



                                           12
permitted. In re MCI, 460 Mich at 411. Notably, however, a dictionary may aid the

Court in giving the words and phrases in MCL 500.3135(7) their common meaning, and

where the language used in MCL 500.3135(7) was originally adopted and interpreted in

Cassidy and DiFranco, it may be presumed that the Legislature intended the previous

judicial interpretation to be relevant. Oakland Co Bd of Rd Comm’rs, 456 Mich at 604,

and Wright, 432 Mich at 92. As will be discussed within, where the Kreiner majority’s

interpretation of these prongs is inconsistent with the clear language of the statute, we

hold that Kreiner was wrongly decided. Most significantly, its interpretation of the third

prong deviates dramatically from the statute’s text.

                 a. AN OBJECTIVELY MANIFESTED IMPAIRMENT

       Under the first prong, it must be established that the injured person has suffered an

objectively manifested impairment of body function. The common meaning of “an

objectively manifested impairment” is apparent from the unambiguous statutory

language, with aid from a dictionary, and is consistent with the judicial interpretation of

“objectively manifested” in Cassidy and DiFranco.         To the extent that the Kreiner

majority’s interpretation of this prong differs from this approach, it was wrongly decided.

       To begin with, the adverb “objectively” is defined as “in an objective manner,”

Webster’s Third New International Dictionary (1966), and the adjective “objective” is

defined as “1. Of or having to do with a material object as distinguished from a mental

concept. 2. Having actual existence or reality. 3. a. Uninfluenced by emotion, surmise, or

personal prejudice. b. Based on observable phenomena; presented factually . . . .” The

American Heritage Dictionary, Second College Edition (1982). It is defined specifically


                                            13
in the medical context as “[i]ndicating a symptom or condition perceived as a sign of

disease by someone other than the person afflicted.” Id.10 The verb “manifest” is defined

as “1. To show or demonstrate plainly; reveal. 2. To be evidence of; prove.” Id. Overall,

these definitions suggest that the common meaning of “objectively manifested” in MCL

500.3135(7) is an impairment that is evidenced by actual symptoms or conditions that

someone other than the injured person would observe or perceive as impairing a body

function.   In other words, an “objectively manifested” impairment is commonly

understood as one observable or perceivable from actual symptoms or conditions.

      Notably, MCL 500.3135(7) does not contain the word “injury,” and, under the

plain language of the statute, the proper inquiry is whether the impairment is objectively

manifested, not the injury or its symptoms.11 This distinction is important because

“injury” and “impairment” have different meanings. An “injury” is “1. Damage of or to a

person . . . 2. A wound or other specific damage.” The American Heritage Dictionary,


      10
          See also Webster’s Third New International Dictionary (1966), defining
“objective,” in relevant part, as “publicly or intersubjectively observable or verifiable
especially by scientific methods: independent of what is personal or private in our
apprehension and feelings: of such nature that rational minds agree in holding it real or
true or valid.” It also defines “objective” in the context “of a symptom of disease” as
“perceptible to persons other than an affected individual.” Id. (italics omitted).
      11
          Accordingly, the Court of Appeals decisions that have gone beyond the plain
language of the statute and imposed an extra-textual “objectively manifested injury”
requirement, in clear contravention of Legislative intent, are overruled to the extent that
they are inconsistent with this opinion. See, e.g., Netter v Bowman, 272 Mich App 289,
305; 725 NW2d 353 (2006) (holding that “the current meaning of ‘objectively
manifested’ . . . requires that a plaintiff’s injury must be capable of objective
verification”.



                                            14
Second College Edition (1982). “Impairment” is the “state of being impaired,” Webster’s

Third New International Dictionary (1966), and to be “impaired” means being

“weakened, diminished, or damaged” or “functioning poorly or inadequately.” Random

House Webster’s Unabridged Dictionary (1998). These definitions show that while an

injury is the actual damage or wound, an impairment generally relates to the effect of that

damage. Accordingly, when considering an “impairment,” the focus “is not on the

injuries themselves, but how the injuries affected a particular body function.” DiFranco,

427 Mich at 67.

       Further, the pre-existing judicial interpretation of “objectively manifested” is

consistent with the plain language of the later-adopted statute. In Cassidy, this Court

explained that the serious impairment threshold was not met by pain and suffering alone,

but also required “injuries that affect the functioning of the body,” i.e., “objectively

manifested injuries.”    Cassidy, 415 Mich at 505.       In other words, Cassidy defined

“objectively manifested” to mean affecting the functioning of the body.12 DiFranco

affirmed this and further explained that the “objectively manifested” requirement

signifies that plaintiffs must “introduce evidence establishing that there is a physical basis

for their subjective complaints of pain and suffering” and that showing an impairment

generally requires medical testimony. DiFranco, 427 Mich at 74.



       12
          Although the Legislature plainly rejected that it is the injury that should be
objectively manifested, as opposed to the impairment, the previous judicial construction
of “objectively manifested” is still relevant.



                                             15
       The Kreiner majority’s interpretation of this language was only partially consistent

with the plain language of the statute.      It addressed this issue briefly, stating that

“[s]ubjective complaints that are not medically documented are insufficient [to establish

that an impairment is objectively manifested].” Kreiner, 471 Mich at 132. To the extent

that this is inconsistent with DiFranco’s statement that medical testimony will generally

be required to establish an impairment, it is at odds with the legislative intent expressed

by the adoption of the “objectively manifested” language from DiFranco and Cassidy.

Thus, to the extent that Kreiner could be read to always require medical documentation, it

goes beyond the legislative intent expressed in the plain statutory text, and was wrongly

decided.

                      b. OF AN IMPORTANT BODY FUNCTION

       If there is an objectively manifested impairment of body function, the next

question is whether the impaired body function is “important.” The common meaning of

this phrase is expressed in the unambiguous statutory language, although reference to a

dictionary and limited reference to Cassidy is helpful.

       The relevant definition of the adjective “important” is “[m]arked by or having

great value, significance, or consequence.” The American Heritage Dictionary, Second

College Edition (1982). See also Random House Webster’s Unabridged Dictionary

(1998), defining “important” in relevant part as “of much or great significance or

consequence,” “mattering much,” or “prominent or large.” Whether a body function has

great “value,” “significance,” or “consequence” will vary depending on the person.

Therefore, this prong is an inherently subjective inquiry that must be decided on a case-


                                            16
by-case basis, because what may seem to be a trivial body function for most people may

be subjectively important to some, depending on the relationship of that function to the

person’s life.

       The “important body function” language was originally adopted in Cassidy, where

the Court stated that an “important” body function is not any body function but also does

not refer to the entire body function. Cassidy, 415 Mich at 504. This pre-existing

judicial construction of “important body function” is consistent with the common

meaning of “important.”13

       For this prong, the Kreiner majority’s interpretation appears to be consistent with

the plain language of the statute, as it only briefly stated that “[i]t is insufficient if the

impairment is of an unimportant body function.” Kreiner, 471 Mich at 132.14                If,

however, the Kreiner majority’s position has been construed in a manner that is

inconsistent with this opinion, then we disapprove of those constructions.




       13
           Cassidy also held that the importance of a body function is an objective
standard based on its effect on “the person’s general ability to live a normal life.”
Cassidy, 415 Mich at 505 (emphasis added). As discussed below, however, the
Legislature specifically rejected the idea that the normal life evaluation should be
objective, and, thus, implicitly rejected Cassidy’s determination that whether a body
function is “important” could be objectively determined outside the context of the
person’s actual life. Notably, DiFranco is inapposite because it rejected the “important
body function” test. DiFranco, 427 Mich at 61-62.
       14
         The Kreiner majority also apparently agreed that this is a subjective, case-by-
case inquiry. Kreiner, 471 Mich at 134 n 19.



                                             17
              c. THAT AFFECTS THE PERSON’S GENERAL ABILITY
                     TO LEAD HIS OR HER NORMAL LIFE

       Finally, if the injured person has suffered an objectively manifested impairment of

body function, and that body function is important to that person, then the court must

determine whether the impairment “affects the person’s general ability to lead his or her

normal life.” The common meaning of this phrase is expressed by the unambiguous

statutory language, and its interpretation is aided by reference to a dictionary, reading the

phrase within its statutory context, and limited reference to Cassidy.

       To begin with, the verb “affect” is defined as “[t]o have an influence on; bring

about a change in.” The American Heritage Dictionary, Second College Edition (1982).

An “ability” is “[t]he quality of being able to do something,” id., and “able” is defined as

“having sufficient power, skill, or resources to accomplish an object.” Merriam-Webster

Online Dictionary,  (accessed May 27, 2010). The

adjective “general” means:

              1. Relating to, concerned with, or applicable to the whole or every
       member of a class or category. 2. Affecting or characteristic of the majority
       of those involved; prevalent: a general discontent. 3. Being usually the
       case; true or applicable in most instances but not all. 4. a. Not limited in
       scope, area, or application: as a general rule. b. Not limited to one class of
       things: general studies. 5. Involving only the main features of something
       rather than details or particulars. 6. Highest or superior in rank.” [The
       American Heritage Dictionary, Second College Edition (1982).]

The sixth definition is obviously irrelevant, and the first definition of “general” does not

make sense in this context because a person’s “whole” ability to live his or her normal

life is surely not affected short of complete physical and mental incapacitation, which is

accounted for in a different statutory threshold: death. The other definitions, however,


                                             18
more or less convey the same meaning: that “general” does not refer to only one specific

detail or particular part of a thing, but, at least some parts of it. Thus, these definitions

illustrate that to “affect” the person’s “general ability” to lead his or her normal life is to

influence some of the person’s power or skill, i.e., the person’s capacity, to lead a normal

life.

        The next question is the meaning of “to lead his or her normal life.” The verb

“lead,” in this context, is best defined as “[t]o pass or go through; live.” The American

Heritage Dictionary, Second College Edition (1982). Although the verb “lead” has many

definitions, some of which have similar nuances, this definition is the most relevant

because it expressly applies in the context of leading a certain type of life. Indeed, other

dictionaries provide a similar definition with the same context, using a “type of life” as an

example.15 Similarly, “life” has multiple meanings, but one specifically references the

context of leading a particular type of life, which is “[a] manner of living: led a good

life.” Id. Other definitions are similar, such as “[t]he physical, mental, and spiritual

experiences that constitute a person’s existence,” or “[h]uman existence or activity in

general.”    Id.   Given the contextual examples used in the dictionary, the common

understanding of “to lead his or her normal life” is to live, or pass life, in his or her

normal manner of living.


        15
          See Random House Webster’s Unabridged Dictionary (1998), defining “lead”
as “to go through or pass (time, life, etc.): to lead a full life,” and Webster’s Third New
International Dictionary (1966), defining it as “to go through (life or some other period
of time): PASS, LIVE .”



                                              19
       Therefore, the plain text of the statute and these definitions demonstrate that the

common understanding of to “affect the person’s ability to lead his or her normal life” is

to have an influence on some of the person’s capacity to live in his or her normal manner

of living. By modifying “normal life” with “his or her,” the Legislature indicated that

this requires a subjective, person- and fact-specific inquiry that must be decided on a

case-by-case basis. Determining the effect or influence that the impairment has had on a

plaintiff’s ability to lead a normal life necessarily requires a comparison of the plaintiff’s

life before and after the incident.

       There are several important points to note, however, with regard to this

comparison. First, the statute merely requires that a person’s general ability to lead his or

her normal life has been affected, not destroyed. Thus, courts should consider not only

whether the impairment has led the person to completely cease a pre-incident activity or

lifestyle element, but also whether, although a person is able to lead his or her pre-

incident normal life, the person’s general ability to do so was nonetheless affected.

       Second, and relatedly, “general” modifies “ability,” not “affect” or “normal life.”

Thus, the plain language of the statute only requires that some of the person’s ability to

live in his or her normal manner of living has been affected, not that some of the person’s

normal manner of living has itself been affected. Thus, while the extent to which a

person’s general ability to live his or her normal life is affected by an impairment is

undoubtedly related to what the person’s normal manner of living is, there is no

quantitative minimum as to the percentage of a person’s normal manner of living that

must be affected.


                                             20
       Third, and finally, the statute does not create an express temporal requirement as

to how long an impairment must last in order to have an effect on “the person’s general

ability to live his or her normal life.” To begin with, there is no such requirement in the

plain language of the statute. Further, MCL 500.3135(1) provides that the threshold for

liability is met “if the injured person has suffered death, serious impairment of body

function, or permanent serious disfigurement.” While the Legislature required that a

“serious disfigurement” be “permanent,” it did not impose the same restriction on a

“serious impairment of body function.” Finally, to the extent that this prong’s language

reflects a legislative intent to adopt this portion of Cassidy in some measure,16 Cassidy

expressly rejected a requirement of permanency to meet the serious impairment

threshold. Cassidy, 415 Mich at 505-506 (noting that “two broken bones, 18 days of

hospitalization, 7 months of wearing casts during which dizzy spells further affected his

mobility, and at least a minor residual effect one and one-half years later are sufficiently

serious to meet the threshold requirement of serious impairment of body function”).

       Despite the fact that the language of the statute was plain, the Kreiner majority

deviated significantly from the statutory text in its interpretation of this prong. To begin

with, the Kreiner majority erred in its interpretation of the phrase “that affects the

person’s general ability” for two reasons. First, it selectively quoted only the dictionary

       16
          Although some of this prong’s text is derived from Cassidy, the Legislature
made important modifications. The Cassidy Court stated that the serious impairment
threshold “looks to the effect of an injury on the person’s general ability to live a normal
life,” Cassidy, 415 Mich at 505, and the Legislature rejected that the standard for “a”
normal life was objective.



                                            21
definitions of “general” that best supported its conclusions. It gave one definition for this

word, “‘the whole; the total; that which comprehends or relates to all, or the chief part; a

general proposition, fact, principle, etc.;—opposed to particular; that is, opposed to

special,’” and then relied on definitions of “in general” and “generally” to conclude that

“general” means “‘for the most part.’” Kreiner, 471 Mich at 130, quoting Webster’s New

International Dictionary. Webster’s, however, offers 10 definitions of the adjective

“general,” many of which are similar to definitions quoted above from The American

Heritage Dictionary. Moreover, of these 10 definitions, the majority chose the most

restrictive, even though, as discussed above, it does not make the most sense in this

context. And, even then, the Kreiner majority looked to other forms of the word.

Second, the Kreiner majority stated that “[t]he starting point in analyzing whether an

impairment affects a person’s ‘general,’ i.e., overall, ability to lead his normal life should

be identifying how his life has been affected, by how much, and for how long.” Kreiner,

471 Mich at 131. Although other portions of the Kreiner majority opinion more carefully

stated that the test was the effect on a person’s general ability, this particular reasoning

could be pulled out of context to suggest that courts should focus on how much the

impairment affects a person’s life, instead of how much it affects the person’s ability to

live his or her life.

       Further, the Kreiner majority significantly erred in its interpretation of “to lead his

or her normal life.” It relied on a dictionary to define “lead” as “to conduct or bring in a

particular course.” Notably, depending on how this definition is interpreted, it may have

a similar meaning to “live” or “pass” when “conduct” and “course” are given a certain


                                             22
meaning. “Conduct” can mean “to behave or act,” and “course” can mean “[a] mode of

action or behavior” or “[a] typical or natural manner of proceeding or developing:

customary passage . . . .” The American Heritage Dictionary, Second College Edition

(1982). The meaning of “to behave or act in his or her typical or natural manner of

proceeding” may be similar to “living in his or her normal manner of living.”

       Beyond this point, however, the Kreiner majority went astray and gave the statute

a labored interpretation inconsistent with common meanings and common sense.

Applying its chosen definition of “lead,” the majority concluded that “the effect of the

impairment on the course of a plaintiff’s entire normal life must be considered,” and if

“the course or trajectory of the plaintiff’s normal life has not been affected, then the

plaintiff’s ‘general ability’ to lead his normal life has not been affected . . . .” Kreiner,

471 Mich at 131. In other words, the Kreiner majority held that the “common meaning”

of whether an impairment has affected “the person’s general ability to lead his or her

normal life” is whether it has affected the person’s general ability to conduct the course

or trajectory of his or her entire normal life. This “common meaning” is quite different

from the actual statutory text in form and substance. Significantly, the Kreiner majority’s

interpretation of the statute interjects two terms that are not included in the statute or the

dictionary definitions of the relevant statutory language: “trajectory” and “entire.” Both

terms create ambiguity where the original statutory text had none, and the Kreiner

majority thus erred by selectively defining the words used in definitions of statutory

terms in order to shift away from the common meaning that the words have in the context

of MCL 500.3135(7).


                                             23
       As to the first addition, while “trajectory” is a synonym for “course” when

“course” is defined as, for example, “[t]he direction of continuing movement,” The

American Heritage Dictionary, Second College Edition (1982), it is not a synonym for

the definition of “course” that makes sense in the context of defining a “general ability to

lead his or her normal life.” When “conduct” is used with this definition of “course,” it

has the very different meaning of “[t]o direct the course of; control.” Id. The plain

language of the statute does not suggest that the Legislature’s intent was to address the

effect of an impairment on the person’s ability to control the direction of their life, as

opposed to its effect on the person’s ability to live in his or her normal manner of living.

Yet the majority managed to imply this meaning by inserting “trajectory” as a synonym

for “course,” thereby shifting the meaning of “course” from the most natural contextual

reading of the word. The use of “trajectory” and the suggestion that “course” should be

understood to mean “the direction of continuing movement,” instead of “a mode of action

or behavior,” creates ambiguity by implying a sense of permanence that is inconsistent

with, and does not make sense in the context of, the actual statutory language.

       As to the second addition, the majority modified the statutory language “his or her

normal life” with “entire,” a modification that it apparently created out of thin air,17

thereby creating an ambiguity that had not previously existed in the statutory text. The


       17
         The Kreiner majority did define “in general” as “with respect to the entirety”
when interpreting “general ability.” Kreiner, 471 Mich at 130. But, even assuming that
it is proper to use the definition of the phrase “in general” to define the adjective
“general,” the Legislature used general to modify ability, not life.



                                            24
word “life” has more than one meaning. As noted, it can refer to the meaning that would

be commonly understood to apply in the context of the statutory language, which is “a

manner of living.” It also can refer to “[t]he interval of time between birth and death;

lifetime.” The American Heritage Dictionary, Second College Edition (1982). The

differences are significant: whereas the first meaning refers to the day-to-day process of

living, the second is a finite measure that encompasses all of one’s time on earth.

Although “entire” could modify either meaning of “life,” it is probably more commonly

used to modify the second. Thus, by inserting “entire,” the Kreiner majority created an

ambiguity that is not present in the original statutory text because the second, finite

definition of “life” does not make sense in the context of the actual statutory language. It

would be unusual to refer to someone’s general ability to lead his or her normal

“lifetime” or “interval of time between life and death.” At best, this would seem to refer

to an effect on the person’s life expectancy, but this would not be a subjective inquiry,

and it is an impossible leap from any common understanding of the statutory language.18

At a minimum, using the modifier “entire” reinforces the general sense of permanence

that is also created by the insertion of “trajectory,” but which, as explained, is not in the

actual statutory text. Because the Kreiner majority created ambiguity where there was

none, and crafted a statutory interpretation that is, in effect, a judicially constructed house

of cards, we hold that it incorrectly interpreted the third prong of MCL 500.3135(7).


         18
              It is also to some extent accounted for in another threshold in MCL 500.3135(1):
death.



                                                25
       The Kreiner majority aggravated this error, and departed even more dramatically

from the statutory text, by providing an extra-textual “nonexhaustive list of objective

factors” to be used to compare the plaintiff’s pre- and post-incident lifestyle. These

factors are: “(a) the nature and extent of the impairment, (b) the type and length of

treatment required, (c) the duration of the impairment, (d) the extent of any residual

impairment, and (e) the prognosis for eventual recovery.” Kreiner, 471 Mich at 133.19

The Legislature has unambiguously defined the “serious impairment of body function,”

and the role of this Court is to apply the plain language of that definition, not to improve

it with a list of judicially created factors that are not necessarily based in the statute’s

text. In fact, at least some of the Kreiner majority’s factors have no basis in the statutory

text and are instead derived from its extra-textual and extra-definitional additions to the

actual statutory language, “entire” and “trajectory,” and serve to reinforce the ambiguity

that its interpretation of the third prong created, especially given that all of the factors

expressly or impliedly include a temporal component. Because the factors adopted by the

Kreiner majority are not based in the statutory text, and this Court’s role is to apply the




       19
         The majority correctly observes that I do not object to courts employing factors
when applying statutes in many circumstances. I certainly object, however, to courts
doing so in a manner that not only perverts the statutory language but is also unsupported
by, and inconsistent with, the legislative intent expressed by the statutory language, as the
Kreiner majority did.



                                             26
unambiguous statutory language, not improve it, we hold that the majority erred by

adopting them.20

       In summary, the Kreiner majority’s interpretation of the third prong departed from

the idea that a court “should not casually read anything into an unambiguous statute that

is not within the manifest intent of the Legislature as derived from the words of the

statute.” Kreiner, 471 Mich at 157 (CAVANAGH, J., dissenting). Indeed, as I remarked in

dissent, the Kreiner majority’s “interpretation” of the plain language of MCL

500.3135(7) was a “chilling reminder that activism comes in all guises, including so-

called textualism.” Kreiner, 471 Mich at 157. Therefore, we hold that the Kreiner

majority’s interpretation of this prong, including the list of non-exhaustive factors, is not

based in the statute’s text and is incorrect.


       20
           Indeed, the potential for the Kreiner majority’s interpretation to be read in a
manner that is inconsistent with the statute has been realized in lower court decisions.
For example, in Gagne v Schulte, unpublished opinion per curiam of the Court of
Appeals, issued February 28, 2006 (Docket No. 264788), the Court of Appeals held that a
plaintiff had not suffered a serious impairment of body function even though her knee
injury resulted in surgery and severe restrictions on her movement for a year after the
accident, indefinite continuing restrictions on her ability to perform her pre-accident job
and other activities in which she participated before the accident, and a permanent loss of
stability in her knee and an increased risk of osteoarthritis. The majority reasoned that
these impairments were insufficient to meet the threshold because she might someday be
able to resume some activities with a knee brace and “there is no evidence that this period
of decreased function affected her life so extensively that it altered the trajectory or
course of her entire normal life.” Id., unpub op at 2. Indeed, the majority’s reasoning
seemed to consider whether the plaintiff’s ability to control the direction of her entire life
had been altered, rather than her ability to live her life in a normal manner, given that it
found the threshold was not met despite evidence that the plaintiff had continuing
restrictions on movement, activities, and work, and medically documented long-term
damage.



                                                27
              3. STARE DECISIS: SHOULD KREINER BE OVERRULED?

       To the extent that the Kreiner majority’s interpretation of the statute was

inconsistent with the foregoing approach, and departed from the legislative intent

expressed in the unambiguous language of the statute, we hold that it was wrongly

decided. Given this conclusion, the question is whether it should be overruled. We hold

that it should be.21

       Under the doctrine of stare decisis, “principles of law deliberately examined and

decided by a court of competent jurisdiction should not be lightly departed.” Brown v

Manistee Co Rd Comm, 452 Mich 354, 365; 550 NW2d 215 (1996) (citations and

quotation marks omitted). Indeed, in order to “‘avoid an arbitrary discretion in the

courts, it is indispensable that [courts] should be bound down by strict rules and

precedents which serve to define and point out their duty in every particular case that

comes before them . . . .’” Petersen v Magna Corp, 484 Mich 300, 314-315; 773 NW2d

       21
         The dissenters’ stare decisis protestations should taste like ashes in their mouths.
To the principles of stare decisis, to which they paid absolutely no heed as they
denigrated the wisdom of innumerable predecessors, the dissenters now would wrap
themselves in its benefits to save their recent precedent.

       Ironically, the very doctrine and approach that the dissent vehemently claims to
adhere to today, from Robinson v Detroit, 462 Mich 439; 613 NW2d 307 (2000), was not
so faithfully applied by the members of the dissent in the past. Indeed, the members of
the dissent have overruled caselaw without even paying lip service to Robinson, see, e.g.,
People v Anstey, 476 Mich 436; 719 NW2d 579 (2006), or after engaging in a cursory or
limited analysis of the factors that they claim fidelity to today. See, e.g., Wesche v
Mecosta Co Rd Comm, 480 Mich 75, 91 n 13 (2008); Al-Shimmari v Detroit Med Ctr,
477 Mich 280, 297 n 10; 731 NW2d 29 (2007); Neal v Wilkes, 470 Mich 661, 667 n 8;
685 NW2d 648 (2004); People v Hickman, 470 Mich 602, 610 n 6; 684 NW2d 267
(2004); Mack v Detroit, 467 Mich 186, 203 n 19; 649 NW2d 47 (2002).



                                             28
564 (2009) (opinion by KELLY, C.J.), quoting The Federalist No. 78, p 471 (Alexander

Hamilton) (Clinton Rossiter ed, 1961). As the United States Supreme Court has stated,

the doctrine “promotes the evenhanded, predictable, and consistent development of legal

principles, fosters reliance on judicial decisions, and contributes to the actual and

perceived integrity of the judicial process.” Payne v Tennessee, 501 US 808, 827; 111 S

Ct 2597; 115 L Ed 2d 720 (1991).

       Despite its importance, stare decisis is neither an “inexorable command,”

Lawrence v Texas, 539 US 558, 577; 123 S Ct 2472; 156 L Ed 2d 508 (2003), nor “a

mechanical formula of adherence to the latest decision . . . .” Helvering v Hallock, 309

US 106, 119; 60 S Ct 444; 84 L Ed 604 (1940). Ultimately, it is an attempt “to balance

two competing considerations: the need of the community for stability in legal rules and

decisions and the need of courts to correct past errors.” Petersen, 484 Mich at 314. As a

reflection of this balance, there is a presumption in favor of upholding precedent, but this

presumption may be rebutted if there is a special or compelling justification to overturn

precedent. Id. at 319-320. In determining whether a special or compelling justification

exists, a number of evaluative criteria may be relevant, id., but overturning precedent

requires more than a mere belief that a case was wrongly decided. See Brown, 452 Mich

at 365.22



       22
         In Petersen, Chief Justice KELLY provided a non-exhaustive list of criteria that
may be considered, but none of the criteria is determinative, and they need only be
evaluated if relevant. See Petersen, 484 Mich at 320.



                                            29
       In determining whether Kreiner should be overruled, I find several evaluative

criteria particularly relevant: (1) “whether the rule has proven to be intolerable because

it defies practical workability,” (2) “whether reliance on the rule is such that overruling

it would cause a special hardship and inequity,” (3) “whether upholding the rule is likely

to result in serious detriment prejudicial to public interests,” and (4) “whether the prior

decision was an abrupt and largely unexplained departure from precedent.” Petersen,

484 Mich at 320. As applied here, on the balance, these criteria weigh in favor of

overturning Kreiner.

       The first criterion weighs heavily in favor of overruling Kreiner because the

Kreiner majority’s departure from the plain language of MCL 500.3135(7) defies

practical workability. As discussed above, the majority took unambiguous statutory text

and, through linguistic gymnastics, contorted it into a confusing and ambiguous test.

Appellate litigation arising out of MCL 500.3135(7) has greatly increased since Kreiner23

and has resulted in confusion. To begin with, the lower courts’ application of Kreiner

has led to inconsistent interpretation of the statutory language, with similarly situated




       23
         In the six years since Kreiner was decided, there have been three times as many
Court of Appeals cases citing MCL 500.3135(7) as there were in the nine years between
when the amendment was enacted and Kreiner was decided. In the nine years between
when the amendment became effective and when Kreiner was decided, only 86 Court of
Appeals cases cited MCL 500.3135(7). As of May 27, 2010, in the six years since the
Kreiner decision was issued, there have been 254 Court of Appeals cases citing MCL
500.3135(7).



                                            30
plaintiffs being treated differently by different courts.24   Further, some courts have

interpreted Kreiner to create a threshold that is higher than that in Cassidy or DiFranco,

primarily by reading the Kreiner majority’s interpretation of the statute to effectively

create a permanency requirement.25 As discussed, this is contrary to the legislative intent

expressed by the plain language of the statute.         Because the Kreiner majority’s

interpretation of the third prong of MCL 500.3135(7) has created ambiguity where there

was none, and increased litigation and confusion, the first factor weighs heavily in favor

of overruling Kreiner.

       Second, correcting the errors in the Kreiner majority’s interpretation of MCL

500.3135(7) would not present an undue hardship to reliance interests, and this factor

weighs in favor of overruling Kreiner. As this Court has explained when evaluating a

similar factor in the past, “the Court must ask whether the previous decision has become


       24
          For example, in Luther v Morris, unpublished opinion per curiam of the Court
of Appeals, issued January 18, 2005 (Docket No. 244483), the Court held that the
plaintiff had suffered a serious impairment of body function where a dislocated elbow
caused her to miss 52 days of work and significantly interfered with her ability to
perform daily personal tasks for a while, but her life returned to normal within a couple
of months after the accident. In contrast, in Guevara v Martinez, unpublished opinion per
curiam of the Court of Appeals, issued May 24, 2005 (Docket No. 260387), the Court
held that there was no serious impairment where the plaintiff suffered a dislocated right
shoulder and a torn anterior rotator cuff that significantly interfered with his ability to
perform daily personal tasks for a couple of months and prevented him from continuing
work as a part-time construction worker during at least the surgery and multiple months
of rehabilitation. The outcomes in these cases are difficult to reconcile.
       25
         See footnote 20 of this opinion summarizing Gagne v Schulte, unpublished
opinion per curiam of the Court of Appeals, issued February 28, 2006 (Docket No.
264788).



                                            31
so embedded, so accepted, so fundamental, to everyone’s expectations that to change it

would produce not just readjustments, but practical real-world dislocations.” Robinson v

Detroit, 462 Mich 439, 466; 613 NW2d 307 (2000). It further stated that this factor

applies to cases that if overruled “even if they were wrongfully decided, would produce

chaos.” Id. at 466 n 26. Kreiner is not “so” embedded, accepted, or fundamental to

expectations that chaos will result from overruling it. To begin with, Kreiner was

decided only six years ago, and, while it was the first opinion from this Court interpreting

MCL 500.3135(7), it was contrary to the plain text of the statute, which had been in place

since 1995. As the Robinson majority explained, people normally rely on the words of

the statute itself when looking for guidance on how to direct their actions. Robinson, 462

Mich at 467. Further, it is unlikely that motor vehicle drivers, and the victims of motor

vehicle accidents, have altered their behavior in reliance on Kreiner. As noted by the

Robinson majority, where a statute deals with the consequences of accidents, “it seems

incontrovertible that only after the accident would . . . awareness [of this Court’s

caselaw] come,” and “after-the-fact awareness does not rise to the level of a reliance

interest because to have reliance the knowledge must be of the sort that causes a person

or entity to attempt to conform his conduct to a certain norm before the triggering event.”

Id. at 466-467. Similarly, this statute generally involves motor vehicle accidents, and it

strains credibility to think that the average driver and the average future injured party

have altered their behavior in reliance on Kreiner.

       The third criterion, the effect on the public interest, also weighs in favor of

overruling Kreiner. Although there may be policy arguments on both sides regarding the


                                            32
costs and benefits of having a more or less difficult threshold for recovery under MCL

500.3135, our interpretation of the statute in this case is truer to the statute’s text than

that of the Kreiner majority, and, thus, our interpretation most closely reflects the policy

balance struck by the Legislature.26 In contrast, Kreiner altered the balance from that

intended by the Legislature by imposing extra-textual burdens to meeting the threshold,

and, as a result, it is difficult to argue that overruling Kreiner to restore the balance

intended by the Legislature would hurt the public interest (or that affirming Kreiner

serves it).

       Finally, the fourth criterion is neutral. Kreiner was not an abrupt change from

precedent, but it did provide an interpretation of the statute that was not obvious from the

statute’s text.

       On the basis of these evaluative criteria, we hold that Kreiner should be overruled.

                        4. SUMMARY OF LEGISLATIVE TEST

       On the basis of the foregoing, the proper interpretation of the clear and

unambiguous language in MCL 500.3135 creates the following test.

       26
          The dissent devotes a significant amount of time conducting what is essentially
a policy analysis hypothesizing about the disastrous effects that this opinion will have on
the insurance industry and, thus, concluding that we are undoing the legislative
compromise that was the general backdrop of the no-fault act. While I am cognizant of
the legislative compromise, I am less convinced than the dissent that this Court’s role is
to conduct an independent policy analysis to determine whether the plain language of an
amendment adopted by the Legislature, 20 years after the no-fault act was originally
adopted, is inconsistent with the overall act’s general purposes. Even assuming arguendo
that it could be, I do not believe that broad statements regarding the general purpose of
the act’s adoption in 1973 trump the intent expressed by the Legislature in the plain
language of a later amendment to the act.



                                            33
       To begin with, the court should determine whether there is a factual dispute

regarding the nature and the extent of the person’s injuries, and, if so, whether the dispute

is material to determining whether the serious impairment of body function threshold is

met. MCL 500.3135(2)(a)(i) and (ii).27 If there is no factual dispute, or no material

factual dispute, then whether the threshold is met is a question of law for the court. Id.

       If the court may decide the issue as a matter of law, it should next determine

whether the serious impairment threshold has been crossed. The unambiguous language

of MCL 500.3135(7) provides three prongs that are necessary to establish a “serious

impairment of body function”: (1) an objectively manifested impairment (observable or

perceivable from actual symptoms or conditions) (2) of an important body function (a

body function of value, significance, or consequence to the injured person) that (3)

affects the person’s general ability to lead his or her normal life (influences some of the

plaintiff’s capacity to live in his or her normal manner of living).

       The serious impairment analysis is inherently fact- and circumstance- specific and

must be conducted on a case-by-case basis. As stated in the Kreiner dissent, “[t]he

Legislature recognized that what is important to one is not important to all[;] a brief

impairment may be devastating whereas a near permanent impairment may have little


       27
          As discussed in footnotes 7 and 8 of this opinion, this provision may
unconstitutionally conflict with MCR 2.116(C)(10) in certain cases. If it does, then a
court should only apply MCL 500.3135(2) to the extent that it is consistent with MCR
2.116(C)(10). We do not reach this issue today, however, because there is no material
factual dispute over any fact necessary to determining whether the serious impairment
threshold has been met.



                                             34
effect.” Kreiner, 471 Mich at 145 (CAVANAGH, J., dissenting). As such, the analysis

does not “lend itself to any bright-line rule or imposition of [a] nonexhaustive list of

factors,” particularly where there is no basis in the statute for such factors.          Id.

Accordingly, because “[t]he Legislature avoided drawing lines in the sand . . . so must

we.” Id.

                          C. APPLICATION OF MCL 500.3135

       Under the facts of this case, we hold that plaintiff has met the serious impairment

threshold as a matter of law.

       To begin with, there is no factual dispute that is material to determining whether

the serious impairment threshold is met. The parties do not dispute that plaintiff suffered

a broken ankle, was completely restricted from bearing weight on his ankle for a month,

and underwent two surgeries over a 10-month period and multiple months of physical

therapy. The parties do dispute the extent to which plaintiff continues to suffer a residual

impairment and the potential for increased susceptibility to degenerative arthritis.

Plaintiff has provided at least some evidence of a physical basis for his subjective

complaints of pain and suffering,28 but defendant disputes whether there is persuasive

evidence of impairment beyond plaintiff’s subjective complaints. This dispute is not

significant or essential to determining whether the serious impairment threshold is met in

this case, however, because plaintiff has not alleged that the residual impairment, to the

       28
         The FCEs report that plaintiff’s range of motion in his ankle is not within
normal limits, and the MRI and two doctors’ reports suggest at least some scarring and
degenerative tissue damage around plaintiff’s left ankle.



                                            35
extent that it exists, continues to affect his general ability to lead his pre-incident “normal

life,”29 the third prong of the analysis. Moreover, it is not necessary to establish the first

two prongs. Therefore, the dispute is not material and does not prevent this Court from

deciding whether the threshold is met as a matter of law under MCL 500.3135(2)(a).

       The other facts material to determining whether the serious impairment threshold

is met are also undisputed.30 Before the incident, plaintiff’s “normal life” consisted

primarily of working 60 hours a week as a medium truck loader. Plaintiff also frequently

fished in the spring and summer and was a weekend golfer. After the incident, plaintiff

was unable to return to work for at least 14 months and did not return for 19 months. He

never returned to his original job as a medium truck loader, but he suffered no loss in pay

because of the change in job. He was able to fish at pre-incident levels by the spring of

2006 and is able to take care of his personal needs at the same level as before the

incident. There is no allegation that the impairment of body function has affected his

relationship with his significant other or other qualitative aspects of his life.

       Next, in light of the lack of a factual dispute that is material to determining

whether the threshold is met, under MCL 500.3135(2)(a), this Court should decide as a


       29
          Plaintiff stated that his life is “painful, but normal.” He does not allege that any
residual impairment has a significant effect on his ability to participate in or enjoy
activities to the extent that he could before the accident.
       30
         If there had been other disputed facts that were material to this determination,
we would have to reach the question whether MCL 500.3135(2)(a) is unconstitutional to
the extent that it requires a court to decide material disputed facts as a matter of law. See
footnote 7 of this opinion.



                                              36
matter of law whether plaintiff suffered a serious impairment of body function under the

three prongs in MCL 500.3135(7).

          With regard to the first prong, plaintiff has shown an objectively manifested

impairment of body function. There is no dispute that plaintiff has presented evidence

that he suffered a broken ankle and actual symptoms or conditions that someone else

would perceive as impairing body functions, such as walking, crouching, climbing, and

lifting weight. Even 14 months after the incident, an FCE report observed that ankle pain

and a reduced range of motion inhibited these body functions.           Thus, plaintiff has

satisfied this prong.

          With regard to the second prong, the impaired body functions were important to

plaintiff. His testimony establishes that being unable to walk and perform other functions

were of consequence to his ability to work. Thus, the second prong of MCL 500.3135(7)

is met.

          The next question in this case is whether the third prong is met, but we hold that

plaintiff has shown that the impairment affected his general ability to lead his normal life

because it influenced some of his capacity to live in his normal, pre-incident manner of

living. Before the incident, plaintiff’s normal manner of living consisted primarily of

working, for 60 hours a week, and secondarily his hobbies of fishing and golfing. After

the incident, at least some of plaintiff’s capacity to live in this manner was affected.

Specifically, for a month after the incident, plaintiff could not bear weight on his left

ankle. He underwent two surgeries over a period of 10 months and multiple months of

physical therapy. Moreover, his capacity to work, the central part of his pre-incident


                                              37
“normal life,” was affected.31 Whereas before the incident he spent most of his time

working, after the incident he was unable to perform functions necessary for his job for at

least 14 months, and he did not return to work for 19 months.32 On the basis of these

facts, we conclude that some of plaintiff’s capacity to live in his pre-incident manner of

living was affected, and the third prong of MCL 500.3135(7) is satisfied.33

       Because all three prongs of MCL 500.3135(7) are satisfied, we hold, as a matter of

law, that plaintiff has met the serious impairment threshold requirement under MCL

500.3135(1).

                             D. RESPONSE TO THE DISSENT

       Despite the dissent’s length, it provides very little substantive disagreement or

criticism of the statutory interpretation presented in this opinion and very little response

to our criticisms of the statutory interpretation in Kreiner. Where the dissent does

actually address the substance of the opinion, its criticisms are often based not on the
       31
           As noted, it is unclear from the record the extent to which the impairment
affected plaintiff’s ability to fish in the first year after the incident or his ability to golf in
the first year and a half after the incident, or the extent to which he actually undertook
either activity in those periods.
       32
        It could be significant that plaintiff’s job has changed, even though his pay is the
same, but there is no evidence suggesting that this was an effect of impairment.
Therefore, this fact is not relevant to the “normal life” inquiry here.
       33
           Our analysis focuses on plaintiff’s pre- and post-incident activities and the
extent to which he was able to participate in them after the incident because those are the
facts in the record. The facts that the parties considered relevant in developing the record
were, no doubt, influenced by the Kreiner majority’s erroneous deviation from the
statutory language. As noted, however, many other considerations could typically be
relevant to determining how an impairment affects a person’s ability to live in his or her
pre-incident normal manner of living.



                                                38
actual holdings of the majority opinion but, instead, on the dissent’s misunderstandings

or overgeneralizations of those holdings.

       For example, the dissent complains that the majority “resuscitate[s]” my opinion

in DiFranco.34 As a result, the dissent resuscitates old criticisms of DiFranco and attacks

the majority for failing to recognize the Legislature’s intent, as expressed in the statute’s

legislative history, to reject DiFranco in favor of Cassidy.35 As is plainly evident in the

analysis, however, this opinion faithfully applies the text of the statute, even where that

text is inconsistent with DiFranco.        The opinion fully recognizes the Legislature’s

adoption of Cassidy where the Legislature indicated an intent to do so through the text of

the statute and “resuscitates” DiFranco only in the narrow places where, similarly, the

statutory text indicates a legislative intent to do so.36

       Additionally, the dissent’s comments on the majority’s lack of use of legislative

history are ill-founded on two levels. First, contrary to the dissent’s assertion that I have


       34
           The only explanation that I can discover for the dissent’s reaching this
conclusion is its baseless accusation that the majority is essentially reading the third
prong out of the statute. It is unclear to me, however, how reading and applying the plain
text of the statute, instead of enhancing and extending the statute through creative use of
a thesaurus and extra-textual factors, could equate to reading that language out of the
statute.
       35
          Interestingly, while criticizing the majority for supposedly reviving DiFranco,
the dissent also criticizes us for not going far enough in its revival by not adopting the
factors that I used in DiFranco.
       36
           It appears that the dissent itself does not actually believe that we are
resuscitating DiFranco, given that it so vigorously, albeit erroneously, argues that the
only difference between our decision today and Kreiner is that Kreiner adopted temporal
requirements.



                                               39
“never questioned the utility of legislative history” and that “there is no principled

reason” not to use it in this case, I have repeatedly stated that legislative history should

only be used to interpret a statute when statutory language is ambiguous. See, e.g.,

People v Gardner, 482 Mich 41; 753 NW2d 78 (2008) (CAVANAGH, J., dissenting);

Bukowski v Detroit, 478 Mich 268; 732 NW2d 75 (2007) (CAVANAGH, J., concurring);

Lansing Mayor v Pub Service Comm, 470 Mich 154, 174; 680 NW2d 840 (2004)

(CAVANAGH, J., dissenting).37 The statutory language at issue here is not ambiguous.38

Second, even if legislative history should be used, our application of the plain language


       37
          To the extent the dissent insinuates that I have relied on legislative history to
interpret an unambiguous statute, it is reaching. None of the cases that the dissent cites
involves instances where I relied on legislative history to identify an ambiguity or give
unambiguous text a meaning inconsistent with the plain language of the statute. In most,
I merely emphasized that the legislative history confirmed the meaning in the
unambiguous text. See, e.g., Jackson v Green Estate, 484 Mich 209, 230; 771 NW2d 675
(2009) (CAVANAGH, J., dissenting); Koester v City of Novi, 458 Mich 1, 16; 580 NW2d
835 (1998); People v Sloan, 450 Mich 160, 183-184; 538 NW2d 380 (1995); Grand
Trunk Western R Co v Fenton, 439 Mich 240, 247; 482 NW2d 706 (1992).
       38
          The dissent references Judge Leventhal’s remark that using legislative history
for statutory interpretation is the equivalent of walking into a crowded room and looking
for one’s friends. Similar to my approach, however, this analogy has been used by
justices of the United States Supreme Court to explain why legislative history should not
be used to interpret clear and unambiguous statutory language. See Exxon Mobil Corp v
Allapattah Servs, Inc, 545 US 546, 568-570; 125 S Ct 2611; 162 L Ed 2d 502 (2005),
using the criticism to explain that legislative history should not be used to determine
whether Congress intended an otherwise unambiguous statute to overrule a court’s
interpretation of an earlier version of the statute because “[e]xtrinsic materials have a role
in statutory interpretation only to the extent they shed a reliable light on the enacting
Legislature’s understanding of otherwise ambiguous terms.” See also Conroy v Aniskoff,
507 US 511, 518-519; 113 S Ct 1562; 123 L Ed 2d 229 (1993) (Scalia, J., concurring)
(using the criticism to explain why the majority should have stopped its analysis after
concluding that a statute was unambiguous).



                                             40
of the statute is consistent with the House legislative analysis’s statement that the

amendments were intended to return the law to a threshold “resembling” Cassidy. House

Legislative Analysis, HB 4341, December 18, 1995. The dissent’s statements to the

contrary are, again, largely based on its mistaken characterization of the majority opinion

as resuscitating DiFranco and ignoring Cassidy.

       The dissent also repeatedly states that the majority opinion holds that temporal

considerations are “wholly or largely irrelevant” to the serious impairment threshold, and,

accordingly, it spends a significant amount of energy explaining why temporal

considerations are relevant and accusing the majority of holding that the threshold is met

if “the plaintiff’s general ability to lead his normal life has been affected for even a single

moment in time.” Contrary to the dissent’s cries, there is simply no basis in our analysis

for concluding that we hold that temporal considerations are irrelevant or that a

momentary impairment is sufficient. The opinion merely notes that there is no specific

express temporal requirement in the text of the statute and rejects Kreiner’s strained

attempts to insert what was essentially a permanency requirement into the statute.39 The

dissent’s mistaken characterizations of this opinion amount to nothing more than, like

Kreiner itself, yet another attempt to distract courts and parties from the actual text of

MCL 500.3135.

       39
          Indeed, the dissent is so blindly intent on concluding that the majority must be
rejecting temporal considerations that it fails to consider that its triumphant discovery of
the majority’s “hypocrisy” in referencing time periods in our application of MCL
500.3135(2) is nothing more than a reflection of the fact that we are not holding that
temporal considerations are irrelevant.



                                              41
                                  IV. CONCLUSION

       We hold that Kreiner should be overruled because the Kreiner majority’s

interpretation of MCL 500.3135 departed from the statute’s clear and unambiguous text.

Applying the unambiguous statutory language, we hold that as a question of law, in this

case, plaintiff established that he suffered a serious impairment of body function. Thus,

we reverse the Court of Appeals and remand the case to the trial court for proceedings

consistent with this opinion.


              KELLY, C.J., and WEAVER (except for the part entitled “Stare Decisis”),

and HATHAWAY, JJ., concurred with CAVANAGH, J.




                                           42
                           STATE OF MICHIGAN

                                    SUPREME COURT


RODNEY MCCORMICK,

             Plaintiff-Appellant,

v                                                         No. 136738

LARRY CARRIER,

             Defendant,

and

ALLIED AUTOMOTIVE GROUP, INC.,
indemnitor of GENERAL MOTORS
CORPORATION,

             Defendant-Appellee.


WEAVER, J. (concurring).

      I concur in and sign all of the majority opinion except part III(B)(3), regarding

stare decisis. I fully support the decision to overrule Kreiner v Fischer, 471 Mich 109;

683 NW2d 611 (2004). As I wrote in Jones v Olson, 480 Mich 1169, 1173 (2008):

             By importing the concept of permanency of injury into MCL
      500.3135—a concept that is nowhere referenced in the text of the statute—
      the majority of four (Chief Justice TAYLOR and Justices CORRIGAN,
      YOUNG, and MARKMAN), in Kreiner v Fischer, 471 Mich 109 (2004),
      actively and judicially legislated a permanency and temporal requirement to
      recover noneconomic damages in automobile accident cases. The Kreiner
      interpretation of MCL 500.3135 is an unrestrained misuse and abuse of the
      power of interpretation masquerading as an exercise in following the
      Legislature’s intent.
       With regard to the policy of stare decisis, my view is that past precedent should

generally be followed but that to serve the rule of law, in deciding whether wrongly

decided precedent should be overruled, each case should be looked at individually on its

facts and merits through the lens of judicial restraint, common sense, and fairness. I

agree with the sentiment recently expressed by Chief Justice Roberts of the United States

Supreme Court in his concurrence to the decision in Citizens United v Fed Election

Comm, 558 US ___, ___; 130 S Ct 876, 920; 175 L Ed 2d 753, 806 (2010), when he said

that


       stare decisis is neither an “inexorable command,” Lawrence v. Texas, 539
       U.S. 558, 577, 123 S. Ct. 2472, 156 L. Ed. 2d 508 (2003), nor “a
       mechanical formula of adherence to the latest decision,” Helvering v.
       Hallock, 309 U.S. 106, 119, 60 S. Ct. 444, 84 L. Ed. 604 (1940) . . . . If it
       were, segregation would be legal, minimum wage laws would be
       unconstitutional, and the Government could wiretap ordinary criminal
       suspects without first obtaining warrants. See Plessy v. Ferguson, 163 U.S.
       537, 16 S. Ct. 1138, 41 L. Ed. 256 (1896), overruled by Brown v. Board of
       Education, 347 U.S. 483, 74 S. Ct. 686, 98 L. Ed. 873 (1954); Adkins v.
       Children's Hospital of D. C., 261 U.S. 525, 43 S. Ct. 394, 67 L. Ed. 785
       (1923), overruled by West Coast Hotel Co v. Parrish, 300 U.S. 379, 57 S.
       Ct. 578, 81 L. Ed. 703 (1937); Olmstead v. United States, 277 U.S. 438, 48
       S. Ct. 564, 72 L. Ed. 944 (1928), overruled by Katz v. United States, 389
       U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967).

Chief Justice Roberts further called stare decisis a “principle of policy” and said that it “is

not an end in itself.” Id. at ___; 130 S Ct at 920; 175 L Ed 2d at 807. He explained that

“[i]ts greatest purpose is to serve a constitutional ideal—the rule of law. It follows that in

the unusual circumstance when fidelity to any particular precedent does more to damage




                                              2
this constitutional ideal than to advance it, we must be more willing to depart from that

precedent.” Id at ___; 130 S Ct at 921; 175 L Ed 2d at 807.1

       I agree with Chief Justice Roberts that stare decisis is a policy and not an

immutable doctrine. I chose not to sign Chief Justice KELLY’s lead opinion in Petersen v

Magna Corp, 484 Mich 300, 316-320; 773 NW2d 564 (2009), because it proposed to

create a standardized test for stare decisis. Likewise, I do not sign the majority opinion’s

stare decisis section in this case because it applies Petersen. There is no need for this

Court to adopt any standardized test regarding stare decisis. In fact, it is an impossible




       1
          It appears that the dissent in this case does not agree with Chief Justice Roberts.
The dissent lists 12 cases that have been overruled by this Court in the past 18 months.
While the dissenting justices may feel aggrieved by this Court overruling those 12 cases,
amongst those cases were some of the most egregious examples of judicial activism that
did great harm to the people of Michigan. Those decisions were made by the “majority
of four,” including the dissenting justices, under the guise of ideologies such as
“textualism” and “judicial traditionalism.” One of the dissenting justices, Justice YOUNG,
expressed his apparent contempt for the common law and common sense in his 2004
article in the Texas Review of Law and Politics, where Justice YOUNG stated:

             Consequently, I want to focus my remarks here on the
       embarrassment that the common law presents—or ought to present—to a
       conscientious judicial traditionalist. . . .

              To give a graphic illustration of my feelings on the subject, I tend to
       think of the common law as a drunken, toothless ancient relative, sprawled
       prominently and in a state of nature on a settee in the middle of one’s
       genteel garden party. Grandpa’s presence is undoubtedly a cause of
       mortification to the host. But since only the most ill-bred of guests would
       be coarse enough to comment on Grandpa’s presence and condition, all
       concerned simply try ignore him. [Young, A judicial traditionalist
       confronts the common law, 8 Texas Rev L & Pol 299, 301-302 (2004).]



                                             3
task. There are many factors to consider when deciding whether or not to overrule

precedent, and the importance of such factors often changes on a case-by-case basis.2

       In the end, the consideration of stare decisis and whether to overrule wrongly

decided precedent always includes service to the rule of law through an application and

exercise of judicial restraint, common sense, and a sense of fairness—justice for all.

       In serving the rule of law and applying judicial restraint, common sense, and a

sense of fairness to the case at hand, I agree with and join the majority opinion’s holding

that Kreiner is overruled.


                                                        Elizabeth A. Weaver




       2
          Over the past decade, the principal tool used by this Court to decide when a
precedent should be overruled is the set of guidelines that was laid out in Robinson v
Detroit, 462 Mich 439, 463; 613 NW2d 307 (2000), an opinion written by former Justice
TAYLOR, signed by Justices CORRIGAN, YOUNG, MARKMAN and myself, and that I have
used numerous times. By no means do I consider the Robinson guidelines a “be-all, end-
all test” that constitutes precedent of this Court to be used whenever this Court considers
overruling precedent. I view Robinson as merely providing guidelines to assist this Court
in its legal analysis when pertinent.



                                             4
                                                                        1/Jan 10—DMH

                           STATE OF MICHIGAN

                                    SUPREME COURT


RODNEY MCCORMICK,

             Plaintiff-Appellant,

v                                                          No. 136738

LARRY CARRIER,

             Defendant,

and

ALLIED AUTOMOTIVE GROUP, INC,
indemnitor of GENERAL MOTORS
CORPORATION,

           Defendant-Appellee.


HATHAWAY, J. (concurring).

      I fully concur with Justice CAVANAGH’s analysis and conclusion in this matter and

I support overruling Kreiner v Fischer, 471 Mich 109; 683 NW2d 611 (2004). I write

separately to express my thoughts on the doctrine of stare decisis. Any analysis of the

impact of stare decisis must focus on the individual case and the reason for overruling

precedent.1 The reasons for overruling Kreiner are paramount to any articulated test, and

the special and compelling justifications to do so are overwhelming in this case. I agree


      1
         For further discussion of my views regarding stare decisis, please see my
concurring statement in U of M v Titan Ins Co, ___ Mich ___; ___ NW2d ___ (2010).
                                                                    1/Jan 10—DMH

with the well-articulated reasons expressed by Justice CAVANAGH, and I fully support

overruling Kreiner.

                                                   Diane M. Hathaway




                                         2
                            STATE OF MICHIGAN

                                    SUPREME COURT


RODNEY MCCORMICK,

             Plaintiff-Appellant,

v                                                          No. 136738

LARRY CARRIER,

             Defendant,

and

ALLIED AUTOMOTIVE GROUP, INC,
indemnitor of GENERAL MOTORS
CORPORATION,

           Defendant-Appellee.


MARKMAN, J. (dissenting).

      I respectfully dissent from the majority’s decision to overrule Kreiner v Fischer,

471 Mich 109; 683 NW2d 611 (2004). The no-fault automobile insurance act, MCL

500.3135(1), provides that “[a] person remains subject to tort liability for noneconomic

loss caused by his or her ownership, maintenance, or use of a motor vehicle only if the

injured person has suffered death, serious impairment of body function, or permanent

serious disfigurement.”   The issue here is whether plaintiff has suffered a serious

impairment of body function.        “‘[S]erious impairment of body function’ means an

objectively manifested impairment of an important body function that affects the person’s

general ability to lead his or her normal life.” MCL 500.3135(7).
       In Kreiner, 471 Mich at 132-133, this Court held that in determining whether an

impairment affects the plaintiff’s general ability to lead his normal life, “a court should

engage in a multifaceted inquiry, comparing the plaintiff’s life before and after the

accident as well as the significance of any affected aspects on the course of the plaintiff’s

overall life.” In addition, Kreiner indicated that certain factors, such as the duration of

the impairment, may be of assistance in evaluating whether the plaintiff’s general ability

to lead his normal life has been affected. Id. at 133.

       The majority overrules Kreiner, rejecting these factors and holding that temporal

considerations are wholly or largely irrelevant in determining whether an impairment

affects the plaintiff’s general ability to lead his normal life. The majority instead holds

that, as long as the plaintiff’s general ability to lead his normal life has been affected,

apparently for even a single moment in time, the plaintiff has suffered a “serious

impairment of body function.” This conclusion is at odds with the actual language of the

no-fault automobile act and nullifies the legislative compromise embodied in that act. I

continue to believe that Kreiner was correctly decided, and that temporal considerations

are highly relevant-- indeed necessary-- in determining whether an impairment affects the

plaintiff’s general ability to lead his normal life.        By nullifying the legislative

compromise, which was grounded in concerns over excessive litigation, the over-

compensation of minor injuries, and the availability of affordable insurance, the Court’s

decision today will resurrect a legal environment in which each of these hazards reappear

and threaten the continued fiscal integrity of our no-fault system.




                                              2
       Because I do not believe that the lower courts erred in concluding that plaintiff in

this case has not suffered a serious impairment of body function, I would affirm the

judgment of the Court of Appeals.

                                    I. FACTS AND HISTORY

       Because the majority opinion provides only a cursory presentation of the facts, in a

case requiring a fact-intensive analysis, I find it necessary to set forth a more thorough

discussion of these facts. Beginning in August of 2002, plaintiff was employed by Allied

Systems, and over the years, he has held various positions with the company.1 On

January 17, 2005, approximately six months after beginning his position as a medium

truck loader, plaintiff was struck by a truck driven by plaintiff’s co-worker and co-

defendant, Larry Carrier, while shuttling vehicles at a General Motors plant. Plaintiff

was knocked down, and the wheels of the truck ran over his left ankle, fracturing his

medial malleolus. Plaintiff was immediately taken to the hospital and was released that

same day. Two days later, he underwent surgery for the implantation of a device to

stabilize his ankle fracture. Immediately following surgery, plaintiff was on crutches and

in a boot for approximately four weeks and, during this time, he was restricted from

bearing weight on his left leg. Additionally, plaintiff underwent physical therapy.2


       1
          Before plaintiff began working for Allied, he installed windows. When he first
began working for Allied, he loaded trains, and after approximately six months, he took a
“utility job,” providing support to other departments as needed. In June of 2004, he
began working as a medium truck loader.
       2
         It is not altogether clear how long plaintiff’s physical therapy actually lasted. In
plaintiff’s deposition, he indicated that he underwent “many months” of therapy.


                                             3
      On October 21, 2005, plaintiff again underwent surgery on his ankle, this time to

remove the implanted device. The surgeon reported that plaintiff’s ankle had “healed

nicely.” On November 5, 2005, at the request of Allied, plaintiff was examined by Dr.

Paul Drouillard, who stated that plaintiff could return to work with restrictions of no

prolonged standing or walking for three weeks, after which time, plaintiff could return to

work with no restrictions.    On November 17, 2005, plaintiff was examined by his

surgeon, who observed that plaintiff’s “wound is healed very nicely” and that plaintiff

“needs to be in seated work for approximately six weeks.”

      On January 12, 2006, plaintiff’s surgeon examined him and cleared him to return

to work with no restrictions. At this examination, plaintiff reported to his surgeon that

“[h]is medial malleolus is not giving him any pain.” The surgeon observed that plaintiff

had an “excellent range of motion with no specific tenderness.” Upon returning to work

for several days, however, plaintiff indicated that performing the physical tasks that his

job required, such as walking, climbing, and crouching, caused his ankle to hurt. After

plaintiff’s request for a different assignment was denied, plaintiff went back on workers’

compensation.




However, in his response to defendant’s motion for summary disposition, plaintiff
indicated that he had six weeks of therapy. And, during plaintiff’s oral argument
opposing defendant’s motion for summary disposition, plaintiff’s counsel claimed that
plaintiff underwent 18 weeks of therapy.



                                            4
       On March 16, 2006, Allied required plaintiff to undergo a functional capacity

evaluation (FCE),3 which showed that plaintiff could not fully perform all of his previous

job duties.4 During this evaluation, when asked what his goal was in returning to work,

plaintiff responded, “I don’t want to go back to work; there is talk about a buyout and I

think I want to do that.” Plaintiff also reported that his ankle pain was a three on a scale

of zero to ten, with ten being the highest.

       On May 31, 2006, Dr. Drouillard again examined plaintiff, at the request of Allied.

Dr. Drouillard found no objective abnormality to correspond to plaintiff’s complaints and

opined that plaintiff was magnifying his symptoms. Dr. Drouillard also observed that,

although plaintiff claimed that he had been wearing an ankle brace for the last two weeks,

the tan lines on plaintiff’s left and right feet were symmetrical, consistent with wearing

flip-flops, with no break in his tan lines to indicate that he had been wearing the brace at

all. Dr. Drouillard believed that plaintiff could return to work unrestricted and that

plaintiff’s ankle required no further treatment.

       On June 12, 2006, plaintiff underwent an MRI test; the physiatrist who reviewed

the MRI and performed a follow-up examination found that there was some evidence of

ligamentous injury, but he did not establish a plan to decrease plaintiff’s pain because

       3
         An FCE is “an all-encompassing term to describe the physical assessment of an
individual’s ability to perform work-related activity.” American Occupational Therapy
Association,  (accessed
July 1, 2010).
       4
        This was due in part to shoulder pain resulting from a preexisting and unrelated
shoulder injury.



                                              5
there was little the physiatrist could do.5 At this examination, plaintiff reported that his

pain was a six on a scale of zero to ten, that the pain was worse with “any movement,”

and that nothing alleviates that pain. On June 20, 2006, Dr. Drouillard reviewed the MRI

results and found that plaintiff’s ankle had healed well and that his opinion from May 31,

2006 had not changed.

       Shortly thereafter, plaintiff’s workers’ compensation benefits were terminated.6

At this point, plaintiff sought another FCE so that he could return to work. On August 1,

2006, the FCE indicated that plaintiff was able to perform essential job demands without

restriction. At this FCE, plaintiff reported that he experienced “occasional aching” in his

ankle, and that there were no “activities that aggravated his symptoms in the left ankle

(including prolonged standing, prolonged walking).” Plaintiff reported that his pain level

was a two on a scale of zero to ten and, during the two weeks immediately preceding the

FCE, his highest pain level had been a three and his lowest pain level had been a one. By

the completion of the FCE, plaintiff reported his pain level at zero. On August 16, 2006,

approximately 17 months after the accident, plaintiff returned to work and Allied

       5
         A physiatrist is a medical doctor who practices physiatry, “a medical specialty
for the treatment of disease and injury by physical agents, as exercise or heat therapy.”
Random House Webster’s College Dictionary (1991).
       6
         Plaintiff began receiving workers’ compensation in January 2005. Plaintiff
claims that he lost $66,000 in wages, the difference between his salary and his workers’
compensation benefits for the time he was not working. However, the instant case only
involves noneconomic damages.          Lost wages are economic damages and are
compensable as personal protection insurance benefits, MCL 500.3107(1)(b), and/or
through a tort claim against the party at fault to recover excess economic losses, MCL
500.3135(3)(c).



                                             6
assigned him to a new job with different physical requirements, and with no reduction in

pay. Plaintiff volunteered to be assigned to this other job, and has been able to perform

his new job duties since that time.

       During his recuperation, plaintiff did not require any assistance with normal

household tasks. Additionally, he was able to drive and his injuries have not affected his

relationship with his wife in any way.7 Outside of work, plaintiff was able to engage in

most of the activities in which he was engaged before his injury, such as fishing.8

Importantly, by plaintiff’s own admission at his deposition in October of 2006, his life

was “normal” despite some “occasional aching.”

       On March 24, 2006, plaintiff filed a third-party action against Carrier (the driver

of the truck) and General Motors Corporation (GM).9 Carrier was later released by


       7
           Plaintiff’s wife has not brought a loss-of-consortium claim.
       8
          Although the majority suggests that plaintiff returned to fishing at pre-injury
levels by the spring and summer of 2006, the record indicates that plaintiff’s fishing
activities had never been interrupted. Plaintiff was asked if he “[s]till fish[ed] the same
amount of time as [he] fished before the accident when [he] get[s] a chance,” to which
plaintiff replied, “When I get a chance.” Furthermore, defendant argued in its motion for
summary disposition that plaintiff’s fishing activities were uninterrupted by the injury,
and plaintiff did not dispute this. Plaintiff essentially conceded this fact and instead
argued that the disruption in his life as a result of his injuries was centered on his inability
to work. Plaintiff also was a weekend golfer. The record reflects that since plaintiff
returned to work in August 2006, he had only golfed once, using a golf cart. We do not
know whether plaintiff was able to golf during the time between his accident in January
2005 and August 2006. Defendant argued in its motion for summary disposition that
plaintiff continued to engage in his pre-accident level of golfing activity, and again
plaintiff did not argue to the contrary.
       9
         With GM’s bankruptcy, the parties stipulated to a change in case caption and
party, adding Allied Automotive Group, Inc., indemnitor of GM; plaintiff’s employer,


                                               7
stipulation of the parties, and the trial court granted GM’s motion for summary

disposition, finding that plaintiff had undergone a relatively good recovery and could not

meet the “serious impairment of body function” threshold.

       The Court of Appeals affirmed, with one judge dissenting, concluding that the

impairment did not affect plaintiff’s general ability to lead his normal life. McCormick v

Carrier, unpublished opinion per curiam of the Court of Appeals, issued March 25, 2008

(Docket No. 275888). The majority cited various facts to support its conclusion, such as

plaintiff’s golfing, fishing, driving, caring for himself, and returning to work without

restriction. The dissent would have reversed for two reasons: first, on the basis that

plaintiff’s entire life, including the possibility of future problems, must be considered;

and, second, on the basis that there was evidence to indicate that plaintiff’s life was not

currently normal. The evidence that the dissent relied on to reach this conclusion was

that plaintiff was assigned to a job with reduced physical requirements and the doctors

had identified “some indication of degenerative joint disease in [plaintiff’s] ankle.” Id.,

unpub op at 2 (DAVIS, J., dissenting).

       On October 22, 2008, this Court denied plaintiff’s application for leave to appeal,

although Chief Justice KELLY and Justices CAVANAGH and WEAVER would have granted

leave to appeal. 482 Mich 1018 (2008). However, after the composition of this Court

changed when Justice HATHAWAY replaced former Chief Justice TAYLOR on January 1,




Allied Systems, is a subsidiary of Allied Automotive Group, Inc. This Court entered an
order in accordance with this stipulation. 485 Mich 851 (2009).


                                            8
2009, this Court granted plaintiff’s motion for reconsideration, even though such motion

had not raised any new legal arguments. 485 Mich 851 (2009).

                            II. STANDARD OF REVIEW

      This case presents issues of statutory interpretation, which this Court reviews de

novo. Dep’t of Transp v Tompkins, 481 Mich 184, 190; 749 NW2d 716 (2008). We also

review rulings on motions for summary disposition de novo. Spiek v Dep’t of Transp,

456 Mich 331, 337; 572 NW2d 201 (1998).

                                   III. ANALYSIS

                  A. HISTORY OF NO-FAULT INSURANCE ACT

      In Michigan, before the enactment of the no-fault insurance act, the only available

recourse to victims of motor vehicle accidents seeking to recover damages was to file a

common-law tort action.      “[U]nder [this] tort liability system[,] the doctrine of

contributory negligence denied benefits to a high percentage of motor vehicle accident

victims, minor injuries were overcompensated, serious injuries were undercompensated,

long payment delays were commonplace, the court system was overburdened, and those

with low income and little education suffered discrimination.”      Shavers v Attorney

General, 402 Mich 554, 579; 267 NW2d 72 (1978). In response to these deficiencies, the

Legislature enacted the no-fault automobile insurance act, MCL 500.3101 et seq.,

effective March 30, 1973. The primary goal of the no-fault act is “to provide victims of

motor vehicle accidents assured, adequate, and prompt reparation for certain economic

losses.” Shavers, 402 Mich at 579. In order to meet this objective, the Legislature

decided to make no-fault insurance compulsory, i.e., “whereby every Michigan motorist


                                           9
would be required to purchase no-fault insurance or be unable to operate a motor vehicle

legally in this state.” Id. In addition, “[i]n exchange for the payment of . . . no-fault

economic loss benefits from one’s own insurance company, the Legislature limited an

injured person’s ability to sue a negligent operator or owner of a motor vehicle for bodily

injuries.” Kreiner, 471 Mich at 115. That is, with the enactment of the no-fault act, “the

Legislature abolished tort liability generally in motor vehicle accident cases and replaced

it with a regime that established that a person injured in such an accident is entitled to

certain economic compensation from his own insurance company regardless of fault.” Id.

at 114.10 In exchange for economic loss benefits regardless of fault, “the Legislature

significantly limited the injured person’s ability to sue a third party for noneconomic

damages, e.g., pain and suffering.” Id. at 115. More specifically, no tort suit against a

third party for noneconomic damages is permitted unless the injured person “has suffered

death, serious impairment of body function, or permanent serious disfigurement.” MCL

500.3135(1).11

       10
           The injured person’s insurance company is responsible for all expenses incurred
for medical care, recovery, and rehabilitation as long as the service, product, or
accommodation is reasonably necessary and the charge is reasonable.                   MCL
500.3107(1)(a). There is no monetary limit on such expenses, and this entitlement can
last for the person’s lifetime. An injured person is also entitled to recover from his own
insurance company up to three years of earnings loss, i.e., loss of income from work that
the person would have performed if he had not been injured. MCL 500.3107(1)(b). An
injured person can also recover “replacement” expenses, i.e., expenses reasonably
incurred in obtaining ordinary and necessary services that the injured person would
otherwise have performed. MCL 500.3107(1)(c). Further, an at-fault driver is still liable
in tort for an injured person’s excess economic damages. MCL 500.3135(3)(c).
       11
            In its entirety, MCL 500.3135(1) provides:



                                             10
       The Legislature did not initially define the language that is in dispute in this case--

“serious impairment of body function”-- and this Court itself struggled in the process of

giving reasonable meaning to this language. In Advisory Opinion re Constitutionality of

1972 PA 294, 389 Mich 441, 481; 208 NW2d 469 (1973), we held that whether the

plaintiff has suffered a “serious impairment of body function” is “within the province of

the trier of fact . . . .” However, in Cassidy v McGovern, 415 Mich 483; 330 NW2d 22

(1982), noting that an advisory opinion “‘is not precedentially binding in the same sense

as a decision of the Court after a hearing on the merits,’” id. at 495 (citation omitted), this

Court held:

              [W]hen there is no factual dispute regarding the nature and extent of
       a plaintiff’s injuries, the question of serious impairment of body function
       shall be decided as a matter of law by the court. Likewise, if there is a
       factual dispute as to the nature and extent of a plaintiff’s injuries, but the
       dispute is not material to the determination whether plaintiff has suffered a
       serious impairment of body function, the court shall rule as a matter of law
       whether the threshold requirement . . . has been met. [Id. at 502.]

In addition, Cassidy held that the phrase “serious impairment of body function” refers to

“objectively manifested injuries” that impair “important body functions.” Id. at 504-505.

Cassidy also held that “the Legislature intended an objective standard that looks to the

effect of an injury on the person’s general ability to live a normal life.” Id. at 505.

Finally, Cassidy held that although “an injury need not be permanent to be serious,”



              A person remains subject to tort liability for noneconomic loss
       caused by his or her ownership, maintenance, or use of a motor vehicle
       only if the injured person has suffered death, serious impairment of body
       function, or permanent serious disfigurement.



                                              11
“[p]ermanency is, nevertheless, relevant” because “[t]wo injuries identical except that

one is permanent do differ in seriousness.” Id. at 505-506.

       However, only four years later, in DiFranco v Pickard, 427 Mich 32; 398 NW2d

896 (1986), this Court overruled Cassidy. DiFranco held that “[i]f reasonable minds can

differ as to whether the plaintiff suffered a serious impairment of body function, the issue

must be submitted to the jury, even if the evidentiary facts are undisputed. Id. at 58. In

addition, DiFranco held that the “impairment need not be of . . . an important body

function,” and it is unnecessary to look to the effect of the injury on the person’s

“‘general ability to live a normal life.’” Id. at 39. DiFranco also held that, although the

plaintiff must prove a “medically identifiable injury,” this can be done on the basis of

“the plaintiff’s subjective complaints or the symptoms of an injury.” Id. at 75. Finally,

DiFranco held that the following factors should be considered when determining whether

the impairment was serious:

       The extent of the impairment, the particular body function impaired, the
       length of time the impairment lasted, the treatment required to correct the
       impairment, and any other relevant factors. [Id. at 69-70.]

       In 1995, the Legislature amended the no-fault act. In particular, it amended MCL

500.3135(2)(a), which provides:

              The issues of whether an injured person has suffered serious
       impairment of body function or permanent serious disfigurement are
       questions of law for the court if the court finds either of the following:

              (i) There is no factual dispute concerning the nature and extent of
       the person’s injuries.

             (ii) There is a factual dispute concerning the nature and extent of the
       person’s injuries, but the dispute is not material to the determination as to


                                            12
       whether the person has suffered a serious impairment of body function or
       permanent serious disfigurement.

In addition, the Legislature defined “serious impairment of body function” to mean “an

objectively manifested impairment of an important body function that affects the person’s

general ability to lead his or her normal life.” MCL 500.3135(7). In other words, the

Legislature essentially rejected DiFranco and, with one exception, codified Cassidy.12

                                 B. KREINER V FISCHER

       In Kreiner, this Court for the first time interpreted the Legislature’s definition of

“serious impairment of body function.” Because “generally” means “‘for the most part,’”

Kreiner held that “determining whether a plaintiff is ‘generally able’ to lead his normal

life requires considering whether the plaintiff is, ‘for the most part’ able to lead his

normal life.” Kreiner, 471 Mich at 130, quoting Random House Webster’s College

Dictionary (1991).     In addition, because “lead” means “‘to conduct or bring in a

particular course,’” Kreiner held that “the effect of the impairment on the course of a

plaintiff’s entire normal life must be considered.” Id. at 130-131, quoting Random House

Webster’s Unabridged Dictionary (2001). Therefore, Kreiner concluded, “[a]lthough

some aspects of a plaintiff’s entire normal life may be interrupted by the impairment, if,

despite those impingements, the course or trajectory of the plaintiff’s normal life has not

       12
          That one exception is that while Cassidy, 415 Mich at 505, required an
evaluation of “the effect of an injury on the person’s general ability to live a normal life,”
MCL 500.3135(7) requires an evaluation of the effect of an injury on “the person’s
general ability to lead his or her normal life.” (Emphasis added.) That is, while the
Cassidy test was exclusively objective, the MCL 500.3135(7) test is at least partially
subjective.



                                             13
been affected, then the plaintiff's ‘general ability’ to lead his normal life has not been

affected and he does not meet the ‘serious impairment of body function’ threshold.” Id.

at 131.

          Kreiner established a “multi-step process . . . for separating out those plaintiffs

who meet the statutory threshold from those who do not.” Id. First, the court must

determine whether there is a factual dispute that is material to the determination whether

the person has suffered a serious impairment of body function.13 Second, the court must

determine whether an important body function has been impaired. Third, the court must

determine whether the impairment is objectively manifested.14 Finally, the court must

determine whether the impairment affects the plaintiff’s general ability to lead his or her

normal life. “In determining whether the course of the plaintiff’s normal life has been

affected, a court should engage in a multifaceted inquiry, comparing the plaintiff’s life

before and after the accident as well as the significance of any affected aspects on the

course of the plaintiff’s overall life.” Id. at 132-133. Kreiner indicated that the following

factors may be of assistance in evaluating whether the plaintiff’s general ability to

conduct the course of his normal life has been affected:




          13
        If there is such a dispute, the court cannot decide the issue as a matter of law;
however, if there is no such dispute, the court can so decide.
          14
               “Subjective complaints that are not medically documented are insufficient.” Id.
at 132.



                                                14
              (a) the nature and extent of the impairment, (b) the type and length
      of treatment required, (c) the duration of the impairment,[15] (d) the extent
      of any residual impairment,[16] and (e) the prognosis for eventual recovery.
      [Id. at 133.]

Although the dissent in Kreiner essentially agreed with the majority’s analysis of the

language “an objectively manifested impairment of an important body function,” it

disagreed with the majority’s analysis of the language “that affects the person’s general

ability to lead his or her normal life.” Most significantly in this regard, the dissent

rejected the factors set forth by the majority on the basis that “time or temporal

considerations” are inappropriate considerations. Id. at 147 (CAVANAGH, J., dissenting).

                             C. MAJORITY’S NEW TEST

      It is appropriate that Justice CAVANAGH, the authoring justice of the majority

opinion in DiFranco, which was rejected by the Legislature, and also the authoring

justice of the dissent in Kreiner, which was rejected by this Court, is now the authoring

justice of the majority opinion, in which Kreiner is overruled. While to some, there may

be a sense of justice, or at least a sense of irony, in this sequence of events, to others,

including those of us in dissent in this case, such sequence embodies all that is wrong

when a judiciary confuses its own preferences with those of the people’s representatives

in the Legislature. While it is intriguing that Justice CAVANAGH now is able to transform

his dissent in Kreiner into a majority opinion, and thereby resuscitate his earlier opinion
      15
          “While an injury need not be permanent, it must be of sufficient duration to
affect the course of a plaintiff’s life.” Id. at 135.
      16
          “Self-imposed restrictions, as opposed to physician-imposed restrictions, based
on real or perceived pain do not establish this point.” Id. at 133 n 17.



                                            15
in DiFranco, this has been achieved only after the people of this state, through their

Legislature, have made clear that DiFranco did not reflect what ought to be the policy of

this state. Therefore, just as he did in his dissent in Kreiner, Justice CAVANAGH, now

with majority support, rejects Kreiner’s analysis of the language “that affects the person’s

general ability to lead his or her normal life.” The worm has turned, and never mind

what the people and their Legislature have sought to accomplish in establishing as the

law.

       Before proceeding too far into where our substantive disagreements lie, I would be

remiss not to point out where we are in agreement. First, the majority, just as did the

Kreiner dissent, largely agrees with Kreiner’s analysis of MCL 500.3135(2)(a), i.e., if

there is no material factual dispute, whether a person has suffered a serious impairment of

body function should be determined by the court as a matter of law.17 The majority also



       17
           However, the majority indicates that this statute “could unconstitutionally
conflict with MCR 2.116(C)(10) . . . .” Because I see no conflict between the statute and
the court rule, i.e., each allows the court to determine as a matter of law whether a person
has suffered a serious impairment of body function only if there are no material factual
disputes, I do not believe the statute is in any way unconstitutional. Moreover, the case
cited by the majority in support of its suggestion that jury trials “promote judicial
efficiency” actually stands for the exact opposite proposition. See Moll v Abbott
Laboratories, 444 Mich 1, 26; 506 NW2d 816 (1993) (“Both our court rules and case law
recognize the desirability of allowing summary disposition, regardless of a jury request,
when uncontroverted facts are presented to the court. This promotes efficiency and
preservation of judicial resources.”). It is interesting that, although the majority
acknowledges that the constitutionality of MCL 500.3135(2)(a) is not at issue here, it
repeatedly implies that MCL 500.3135(2)(a) “could” be unconstitutional, thus, making it
obvious that MCL 500.3135(2)(a) will also likely fall within the majority’s effort to
expunge the jurisprudence of the past decade.



                                            16
largely agrees with Kreiner’s analysis of the language, “an objectively manifested

impairment of an important body function.”18 In addition, the majority agrees with

Kreiner’s conclusion that the serious impairment of body function threshold entails a

subjective analysis, i.e., “[w]hether an impairment that precludes a person from throwing

a ninety-five miles-an-hour fastball is a ‘serious impairment of body function’ may

depend on whether the person is a professional baseball player or an accountant who likes

to play catch with his son every once in a while.” Kreiner, 471 Mich at 134 n 19. The


       I also disagree with the majority that “the disputed fact does not need to be
outcome determinative in order to be material . . . .” MCL 500.3135(2)(a)(ii) states,
“whether an injured person has suffered serious impairment of body function . . . [is a]
question [] of law for the court if the court finds . . . [that the] factual dispute . . . is not
material to the determination as to whether the person has suffered a serious impairment
of body function . . . .” That is, “[a]bsent an outcome-determinative genuine factual
dispute, the issue of threshold injury is now a question of law for the court.” Kern v
Blethen-Coluni, 240 Mich App 333, 341; 612 NW2d 838 (2000) (emphasis added).
Although the majority cites Black’s Law Dictionary (8th ed) in support of its proposition
that “the disputed fact does not need to be outcome determinative in order to be
material,” Black’s Law Dictionary (6th ed) states the very opposite-- “[m]aterial fact is
one upon which outcome of litigation depends.” See also Black’s Law Dictionary (8th
ed), which defines “material” as “[h]aving some logical connection with the
consequential facts,” and Random House Webster’s College Dictionary, which defines
“material” as “likely to influence the determination of a case.”
       18
          The majority does take issue with Kreiner’s conclusion that “[s]ubjective
complaints that are not medically documented are insufficient” to establish that an
impairment is “objectively manifested.” Kreiner, 471 Mich at 132. However, given that
the majority agrees that “plaintiffs must ‘introduce evidence establishing that there is a
physical basis for their subjective complaints of pain and suffering,’” quoting DiFranco,
427 Mich at 74, and I am uncertain what evidence other than medical documentation
would establish such a “physical basis,” it is not clear why the majority objects to
Kreiner’s statement that medical documentation is required. See also DiFranco, 427
Mich at 75 (“The ‘serious impairment of body function’ threshold requires the plaintiff to
prove that his noneconomic losses arose out of a medically identifiable injury which
seriously impaired a body function.”) (emphasis added).



                                               17
majority also agrees with Kreiner’s conclusion that determining whether a plaintiff’s

general ability to lead his or her normal life has been affected “necessarily requires a

comparison of the plaintiff’s life before and after the incident.”19 Finally, the majority

agrees with Kreiner’s conclusion that permanency is not required.20

                                  1. DIFRANCO VS. CASSIDY

       However, this is where our agreements end. First, the majority takes issue with

Kreiner’s statement that “the Legislature largely rejected DiFranco in favor of Cassidy.”

Kreiner, 471 Mich at 121 n 8. As explained earlier, the Legislature adopted Cassidy with

a single exception. That single exception pertains to the fact that Cassidy, 415 Mich at

505, required an evaluation of “the effect of an injury on the person’s general ability to

live a normal life,” while MCL 500.3135(7) requires an evaluation of the effect of an

injury on “the person’s general ability to lead his or her normal life.” (Emphasis added.)

That is, while the Cassidy test was entirely objective, the MCL 500.3135(7) test is at least

partially subjective. As this Court explained in Kreiner, 471 Mich at 121 n 7:

              [T]he Legislature modified the entirely objective Cassidy standard to
       a partially objective and partially subjective inquiry. Thus, what is
       “normal” is to be determined subjectively on the basis of the plaintiff’s own
       life and not the life of some objective third party. However, once that is

       19
          The majority also indicates that “many other considerations could typically be
relevant to determining how an impairment affects a person’s ability to live in his or her
pre-incident normal manner of living.” The majority does not offer any further
explanation as to what these “many other considerations” might conceivably be.
       20
        Although Kreiner, 471 Mich at 135, specifically held that “an injury need not be
permanent,” the majority nonetheless criticizes it for “effectively creat[ing] a permanency
requirement.”



                                            18
       fixed as the base, it is to be objectively determined whether the impairment
       in fact affects the plaintiff’s “general ability to lead” that life.

Nevertheless, given that: (a) Cassidy, 415 Mich at 505, held that courts should “look[] to

the effect of an injury on the person’s general ability to live a normal life”; (b) DiFranco,

427 Mich at 39, held that courts should not look to the effect of the injury on the person’s

“‘general ability to live a normal life’”; and (c) the Legislature subsequently and

affirmatively directed the courts to look to the effect of an injury on “the person’s general

ability to lead his or her normal life,” MCL 500.3135(7), the Legislature obviously

preferred the policy of Cassidy to that of DiFranco. In addition, in contrast to DiFranco,

and consistent with Cassidy, the Legislature expressly adopted an “important body

function” requirement, MCL 500.3135(7), and amended MCL 500.3135 to make clear

that whether a serious impairment of body function has occurred is a question of law

unless there is a material factual dispute. MCL 500.3135(2)(a). Thus, contrary to the

majority’s understandably defensive posture, it is hardly an “oversimplification” to

conclude that the Legislature essentially rejected DiFranco in favor of Cassidy.21

       Moreover, the Legislature’s action of amending MCL 500.3135 following

DiFranco is an example of legislative history that has genuine utility in the interpretative

process. This Court has emphasized that “not all legislative history is of equal value,”

and has specifically noted that “[c]learly of the highest quality is legislative history that

relates to an action of the Legislature from which a court may draw reasonable inferences

       21
         Contrary to the majority’s contention, this dissent very clearly provides in the
above language “specific, substantive arguments” in support of this conclusion.



                                             19
about the Legislature’s intent . . . .” In re Certified Question, 468 Mich 109, 115 n 5; 659

NW2d 597 (2003).        The instant case presents an ideal “[e]xample[] of legitimate

legislative history,” i.e., the recitation of “actions of the Legislature intended to repudiate

the judicial construction of a statute . . . .” Id. And yet, not altogether inexplicably, the

majority entirely disregards these legislative actions.

       Defendant and amicus curiae the Attorney General have presented the Court with

legislative analyses, committee reports, and other materials to support their argument

that, in enacting the amendments, the Legislature intended to repudiate DiFranco and

restore Cassidy, just as Kreiner held. Even the most cursory review of these documents

demonstrates that defendant and its amicus’ reading has merit. For example, the original

draft of House Bill 4341 was accompanied by a memorandum from its sponsor that stated

that the bill’s first goal was to “[r]eestablish the two-part Cassidy standard of: (1)

definition of ‘serious impairment of body function,’ and (2) make the determination of

whether an injury is a serious impairment of body function a question of law (judge)

rather than of fact (jury).” Memorandum of Representative Harold Voorhees enclosing

the original draft of HB 4341, February 8, 1995. Similarly, the House Legislative

Analysis expressly set forth the chronology of Cassidy and DiFranco, noting that

DiFranco had “rejected” Cassidy and that the bill “would return to a tort threshold

resembling that provided by the Cassidy ruling . . . .” House Legislative Analysis, HB

4341, December 18, 1995.        The analysis provided to the Senate Financial Services

Committee likewise explained in the first sentence of the bill’s description that it “would

put into law the Cassidy standards for meeting the serious impairment of body function


                                              20
threshold.” Department of Commerce Bill Analysis of HB 4341, February 14, 1995.

And finally, it is apparent from the statements of protest of the bill’s opponents that they

also clearly understood House Bill 4341 to be a “return to the Cassidy standard.”

Statements of Senator Henry Stallings and Senator John Cherry, October 12, 1995.

       While on several occasions I have explained why I do not find all forms of

legislative history to be useful tools in the interpretative process, see, e.g., Petersen v

Magna Corp, 484 Mich 300, 381-382; 773 NW2d 564 (2009) (MARKMAN, J.,

dissenting), the author of the majority opinion has never questioned their utility.22 Thus,



       22
           The authoring justice states, “I have repeatedly stated that legislative history
should only be used when statutory language is ambiguous.” Although, in some cases, he
has asserted this, see, for example, People v Gardner, 482 Mich 41; 753 NW2d 78 (2008)
(CAVANAGH, J., dissenting); Bukowski v Detroit, 478 Mich 268; 732 NW2d 75 (2007)
(CAVANAGH, J., concurring); People v Derror, 475 Mich 316; 715 NW2d 822 (2006)
(CAVANAGH, J., dissenting); Lansing Mayor v Pub Serv Comm, 470 Mich 154; 680
NW2d 840 (2004) (CAVANAGH, J., dissenting), in other cases, he has suggested that
legislative history can be considered even though the statute is not ambiguous, see, for
example, Jackson v Green Estate, 484 Mich 209, 230; 771 NW2d 675 (2009)
(CAVANAGH, J., dissenting) (“Not only is this interpretation consistent with the plain
language of the statute, it is also consistent with the legislative history of the statute.”)
(emphasis added); Koester v City of Novi, 458 Mich 1; 580 NW2d 835 (1998); Elias Bros
Restaurants v Treasury Dep’t, 452 Mich 144; 549 NW2d 837 (1996) (CAVANAGH, J.,
concurring); People v Barrera, 451 Mich 261; 547 NW2d 280 (1996); People v Sloan,
450 Mich 160; 538 NW2d 380 (1995); Orzel v Scott Drug Co, 449 Mich 550; 537 NW2d
208 (1995); Gardner v Van Buren Pub Schools, 445 Mich 23; 517 NW2d 1 (1994);
Grand Trunk Western R Co v Fenton, 439 Mich 240; 482 NW2d 706 (1992); Romein v
General Motors Corp, 436 Mich 515; 462 NW2d 555 (1990). Further, given the
definition of “ambiguous” supported by the authoring justice, see Petersen, 484 Mich at
329 (KELLY, C.J., lead opinion) (quoting Yellow Freight Sys, Inc v Michigan, 464 Mich
21, 38; 627 NW2d 236 [2001], for the proposition that “‘[w]hen a statute is capable of
being understood by reasonably well-informed persons in two or more different senses,
[a] statute is ambiguous’”), and the different understandings given to the statute here by
the majority and dissenting justices, I fail to see how, by his own standards, he can


                                             21
there is no apparent reason why the majority “turn[s] a blind eye to the wealth of extrinsic

information available” on the history of the 1995 amendments. Nat’l Pride at Work, Inc

v Governor, 481 Mich 56, 95 n 34; 748 NW2d 524 (2008) (KELLY, J., dissenting).

Rather, the only, quite obvious explanation for the majority’s selective silence is that it

can find nothing in this “wealth of extrinsic information available” to support its

interpretation.   One of the most common and compelling critiques of the use of

legislative history is that a judge can almost always find something in the legislative

history to support the interpretation he personally wishes to give to a law. To borrow an

analogy invoked by United States Supreme Court Justice Antonin Scalia, using

legislative history is like entering a room, looking over the assembled multitudes in the

crowd, and picking out your friends. See Scalia, A Matter of Interpretation (Princeton,

NJ: Princeton University Press, 1997), at 36. In its near silence, the majority places a

new twist on this analogy, and illustrates another fundamental problem with the use of

legislative history. Here, the majority enters a room, and, finding no friends in sight,

makes a quick exit. Considering the quality and quantity of the legislative history

available here, the majority’s “quick exit” and its selective silence on the subject speaks

volumes. It should not go unremarked that it is this dissent that cites legislative history--

albeit a uniquely persuasive and bona fide form of legislative history-- as a relevant factor

in interpreting MCL 500.3135, while the justices of the majority, the supposed advocates



conclude that the statute is unambiguous, unless, of course, he does not believe that the
dissenting justices are “reasonably well-informed persons.”



                                             22
of this mode of interpretation, exclude this from their consideration.           Apparently,

legislative history is to be considered when it supports a justice’s preferred interpretation,

and ignored when it does not.

       Indeed, the problem with this approach of sometimes relying on legislative history

and sometimes not is, as I explained in my dissent in Petersen, 484 Mich at 381-382, that

       it is a process in which judges in the very guise of selecting the tools and
       factors to be employed in “interpreting” the law are effectively its
       formulators-- in short, judges who are wielding the legislative, not the
       judicial, power.

               A critical strength of a judicial philosophy committed to exercising
       only the constitution’s “judicial power” is that reasonably clear rules of
       decision-making are established before the fact. That is, a judge essentially
       promises the parties that he or she will decide their case, as with all others,
       by attempting to discern the reasonable meaning of relevant statutes or
       contracts and that this will be done by relying upon recognized rules, and
       tools, of interpretation. By contrast, under the [majority’s] approach . . . ,
       in which there is essentially a limitless array of rules, and tools, that may be
       employed for “defining” the law apart from its language, there is no
       consistently applied interpretative process with which the judge promises
       beforehand to comply. He or she may promise to be “fair,” and he or she
       may seek to be fair, but there are no rules for how this fairness is to be
       achieved. There is only the promise that the judge will address each
       dispute on a case-by-case basis, using whatever rules, and whichever tools,
       he or she believes are required in that instance. And the suspicion simply
       cannot be avoided that these varying and indeterminate rules, and tools,
       may be largely a function of the outcome preferred by the judge and by his
       or her personal attitudes toward the parties and their causes. Any
       interpretative rules will be identified only after the fact, and these “rules”
       may or may not have been invoked in resolving yesterday’s dispute, and
       may or may not be employed in resolving tomorrow’s dispute. Any judge
       can concoct an after-the-fact rationale for a decision; the judicial process,
       however, is predicated upon before-the-fact rationales. An ad hoc process
       is not a judicial process at all. In the place of predetermined rules--
       otherwise understood as the rule of law-- the [majority] would substitute
       rules to be determined later. [Emphasis in the original.]




                                             23
                          2. “TRAJECTORY” AND “ENTIRE”

       Next, the majority peremptorily rejects Kreiner’s use of the words “trajectory” and

“entire.” Again, the pertinent statutory language being defined here is, “that affects the

person’s general ability to lead his or her normal life.” MCL 500.3135(7). “Lead” is

defined as “to conduct or bring . . . in a particular course,” and, as the majority

acknowledges, “‘trajectory’ is a synonym for ‘course.’”        Random House Webster’s

College Dictionary (1991). In addition, contrary to the majority’s contention, Kreiner’s

use of the word “entire” was not “created out of thin air.” Instead, the use of the word

“entire” derived from the Legislature’s use of the word “general” because “in general”

means “with respect to the entirety.” Random House Webster’s College Dictionary

(1991) (emphasis added). More accurately, it is the meaning that the majority gives to

“general” that is “created out of thin air.”      The majority concludes that the word

“general” means “some,” even though the definition that the majority itself relies upon

does not even include “some,” but instead indicates that “general” means “whole,”

“every,” “majority,” “prevalent,” “usually,” “in most instances,” “not limited,” and “main

features.”   Nowhere among these possible meanings can a reader sight the word

“some.”23


       23
          I find it interesting that the authoring justice of the majority opinion once
chastised me for “leav[ing] no dictionary unturned,” with regards to an opinion in which I
cited two different dictionaries, People v Raby, 456 Mich 487, 501; 572 NW2d 644
(1998) (CAVANAGH, J., dissenting), and, here, he cites seven different dictionaries and
still cannot quite find a definition that serves his purpose. While considering relevant
dictionary definitions can be a valuable tool of interpretation, the majority’s generous use
of dictionaries here is noteworthy because the majority has questioned the propriety and


                                            24
                              3. TEMPORAL CONSIDERATIONS

       Finally, the majority rejects the non-exhaustive list of factors that Kreiner set forth

for consideration in evaluating whether the plaintiff’s general ability to lead his normal

life has been affected. The majority asserts that Kreiner “departed . . . from the statutory

text, by providing an extra-textual ‘nonexhaustive list of objective factors’ to be used to

compare the plaintiff’s pre- and post-incident lifestyle.” This critique is quite surprising

given that it is not uncommon for courts in general, and for this Court in particular, to

provide “extra-textual” factors to be considered in interpreting a statute that demands a

fact-specific analysis.24 To the best of my knowledge, members of this majority have

never before complained about this practice, but consistency in the application and non-

application of interpretative factors is hardly a preoccupation of this majority.25




usefulness of this tool in the past. Jones v Olson, 480 Mich 1169, 1176 (2008) (“In the
legal context, using a dictionary to unwaveringly determine the legislative intent behind a
statute is nothing more than barely hidden judicial activism.”) (WEAVER, J., dissenting)
(Then-Justice KELLY and Justice CAVANAGH joined Justice WEAVER’s dissenting
statement).
       24
           I use the phrase “extra-textual” factors only because this is the phrase the
majority uses. However, in truth, I do not believe that the factors articulated in Kreiner
are at all “extra-textual,” because these have been derived directly from the text of the
statute itself.
       25
          Indeed, as I explained in my dissent in Petersen, 484 Mich at 380, the majority’s
“interpretative” process seems to consist of “picking and choosing at [its] discretion from
among some uncertain array of tools lying ‘beyond the plain language of the statute [or
contract].’” (Citation omitted.) The problem with this approach is that “[t]he litigants
will, of course, have no notice beforehand of which tools are to be employed, for the
justices themselves will not know this beforehand.” Id. The rule gleaned from the
instant case is apparently that it is appropriate to employ “extra-textual” factors, but only


                                             25
      Indeed, in DiFranco itself, Justice CAVANAGH provided numerous “extra-textual”

factors to be considered in determining whether a plaintiff has established a serious

impairment of body function. DiFranco, 427 Mich at 69-70, states:

             In determining whether the impairment of body function was
      serious, the jury should consider such factors as the extent of the
      impairment, the particular body function impaired, the length of time the
      impairment lasted, the treatment required to correct the impairment, and
      any other relevant factors.

Indeed, these “extra-textual” factors are remarkably similar to the Kreiner factors: “(a)

the nature and extent of the impairment, (b) the type and length of treatment required, (c)

the duration of the impairment, (d) the extent of any residual impairment, and (e) the

prognosis for eventual recovery.” Kreiner, 471 Mich at 133. It not clear why the

authoring justice thought it acceptable to list “extra-textual” factors in DiFranco, but

unacceptable to cite virtually the same factors in Kreiner. In addition, in Wexford Med

Group v City of Cadillac, 474 Mich 192; 713 NW2d 734 (2006), he listed “extra-textual”

factors a court should consider in determining whether an entity is a “charitable

institution” and thus exempt from ad valorem property taxes. Also, in Chmielewski v

Xermac, Inc, 457 Mich 593, 633; 580 NW2d 817 (1998), the Court considered the

Handicapper’s Civil Rights Act requirement that to be handicapped one must be

“substantially limited in a major life activity.” MCL 37.1103(e)(i)(A). Then-Justice

KELLY, joined by Justice CAVANAGH, stated in dissent:



where the majority wishes to do so. The parties will be made aware of the majority’s
inclinations, but only after a decision has been issued.



                                            26
              I would hold that the following factors should be considered to
      determine whether an individual is substantially limited in a major life
      activity: (1) the nature of the impairment, (2) its severity, (3) its duration or
      expected duration, and (4) its long-term effect. [Chmielewski, 457 Mich at
      63.]

See, also, Wood v Detroit Auto Inter-Ins Exch, 413 Mich 573; 321 NW2d 653 (1982),

listing several “extra-textual” factors a court should consider in awarding “reasonable”

attorney fees under MCL 500.3148(1);26 Workman v Detroit Auto Inter-Ins Exch, 404

Mich 477, 496-497; 274 NW2d 373 (1979), adopting a four-factor test to determine

whether for purposes of the no-fault act a person is “domiciled in the same household” as

a relative pursuant to MCL 500.3114; Stewart v Michigan, 471 Mich 692, 698-699; 692

NW2d 376 (2004), stating “extra-textual” “factors such as the manner, location, and

fashion in which a vehicle is parked” are material to determining whether the parked

vehicle poses an unreasonable risk under MCL 500.3106(1); and Reed v Yackell, 473

Mich 520; 703 NW2d 1 (2005), utilizing an “extra-textual” multi-factor economic-reality

test to determine who is an employer for purposes of the Worker’s Disability

Compensation Act.

      As should be readily apparent, the majority’s claim that Kreiner erred by including

“extra-textual” factors to consider in interpreting a statute is a wholly manufactured

concern.   The statute requires a fact-specific analysis.         As Justice CAVANAGH’s

DiFranco opinion and numerous other decisions of this Court have recognized, such

      26
          In his dissent in Smith v Khouri, 481 Mich 519, 544; 751 NW2d 472 (2008),
Justice CAVANAGH affirmed his satisfaction with the Wood “factors,” even though these
factors are obviously “extra-textual.”



                                             27
factors assist courts in applying the statutory language on a case-by-case basis. To date,

none of the members of the majority have objected to the inclusion of such factors in any

other of this Court’s decisions.

       Nevertheless, the majority rejects Kreiner’s “extra-textual” factors on the basis

that they all “include a temporal component,” reiterating the argument made by the

Kreiner dissent that “the statute does not create an express temporal requirement as to

how long an impairment must last.” Ante at __, see also Kreiner, 471 Mich at 147

(CAVANAGH, J., dissenting) (“[T]he serious impairment of body function threshold does

not suggest any sort of temporal limitation. . . . Therefore, the duration of the impairment

is not an appropriate inquiry.”). Indeed, the majority now holds that it is unnecessary to

consider whether the impairment even “continues to affect [plaintiff’s] general ability to

lead his pre-incident ‘normal life’ . . . .” (Emphasis added.)

       The majority, not surprisingly, claims that this dissent mischaracterizes its holding

when we conclude that temporal considerations are wholly or largely irrelevant in the

majority’s holding. Not only, as explained above, is my characterization of their holding

supported by the actual language of the majority opinion, but it is also dictated by simple

logic. That is, given that the majority rejects Kreiner’s factors because they all “include a

temporal component,” given that it feels passionately enough about this to write a lengthy

opinion overruling Kreiner, and given that we can discern no other significant departure




                                             28
from Kreiner in the majority’s new test than that of the temporal component,27 it is

difficult to escape the conclusion we reach here, that the majority believes that temporal

considerations are wholly or largely irrelevant.

       I am reminded of a famous Sherlock Holmes line:

             “How often have I said to you that when you have eliminated the
       impossible, whatever remains, however improbable, must be the truth?”
       [A. Conan Doyle, The Sign of the Four, from The Complete Sherlock
       Holmes (New York: Doubleday, 1890), ch 6, p 111.]

That is, given that the majority essentially agrees with everything in Kreiner but its

temporal considerations,28 Kreiner’s temporal considerations are all that remain as to our



       27
          As explained above, there are other discrepancies between Kreiner and the
majority’s opinion, i.e., the DiFranco/Cassidy and the “trajectory/entire” discrepancies.
However, these two discrepancies are intertwined with our disagreement about whether
temporal considerations should be considered. By returning our law to DiFranco, at
which time the plaintiff’s “general ability to lead his or her normal life” was not at issue,
it is much easier for the majority to claim that temporal considerations are wholly or
largely irrelevant. In addition, because the majority believes that it is inappropriate to
consider either the “trajectory” or the “entire” person’s life, it believes that temporal
considerations, such as the duration of the impairment, are wholly or largely irrelevant.
However, because we conclude that the statute clearly precludes a return to DiFranco,
since the Legislature has very clearly indicated that the plaintiff’s “general ability to lead
his or her normal life” is at issue, we believe that temporal considerations are relevant.
Similarly, because we believe that the “trajectory” or the “entire” person’s life should be
considered, we believe that temporal considerations, such as the duration of the
impairment, are, in fact, highly relevant.
       28
           The majority essentially agrees with: (1) Kreiner’s analysis of MCL
500.3135(2)(a), i.e., if there is no material factual dispute, whether a person has suffered
a serious impairment of body function should be determined by the court as a matter of
law; (2) Kreiner’s analysis of the language, “an objectively manifested impairment of an
important body function”; (3) Kreiner’s conclusion that the serious impairment of body
function threshold entails a subjective analysis; (4) Kreiner’s conclusion that determining
whether a plaintiff’s general ability to lead his or her normal life has been affected


                                             29
disagreement.     Therefore, that the majority disagrees with Kreiner’s temporal

considerations, such as the duration of the impairment, “must be the truth.” In other

words, when comparing the Kreiner test and the majority’s new test-- whatever that is

intended to be-- the only apparent substantive difference is that, while Kreiner expressly

includes temporal considerations, the majority’s test does not. Given that the majority

essentially agrees with everything in Kreiner but its temporal considerations, and given

that the only reason it gives for rejecting these considerations is that they all “include a

temporal component,” how can we deduce anything other than that the majority holds

that temporal considerations, such as the duration of the impairment, are irrelevant?

       Furthermore, if temporal considerations are not irrelevant, why does the majority

not explain in what way these are relevant, or how, in fact, the majority views the

relevancy of temporal considerations, and how these views differ from those expressed in

Kreiner? This glaring void in explanation of its own test in the majority opinion can only

be explained by the fact that the majority is holding that temporal considerations are

wholly or largely irrelevant.

       In sum, if temporal considerations are relevant: (1) why is the majority overruling

Kreiner; (2) why does the majority reject Kreiner’s factors, such as the duration of the

impairment; (3) why does the majority not include temporal considerations within its new

test; (4) why does the majority fail to explain the relevancy of temporal considerations;



“necessarily requires a comparison of the plaintiff’s life before and after the incident”;
and (5) Kreiner’s conclusion that permanency is not required.



                                            30
(5) why does the majority conclude that it is unnecessary to consider whether the

impairment “continues to affect [plaintiff’s] general ability to lead his pre-incident

‘normal life’”; and (6) perhaps most tellingly, why does not the majority clarify its

position, whatever it may be, in light of this dissent? Simply saying that our conclusion

is “erroneous” does not make it so, and, even more to the point, will hardly assist the

bench and bar of this state in determining whether, and how, temporal considerations

somehow remain relevant after today’s decision.

      For these reasons, we are unable to avoid the conclusion that the majority is,

indeed, holding that temporal considerations are wholly or largely irrelevant, even though

this “improbable” result constitutes a departure from Cassidy, DiFranco, and Kreiner,

and makes utterly no sense. How can it possibly be determined whether an impairment

“affects the person’s general ability to lead his or her normal life” without taking into

account temporal considerations? As Kreiner, 471 Mich at 133 n 18, inquired:

             Does the dissent [now the majority] really believe that an
      impairment lasting only a few moments has the same effect on a person’s
      “general ability to lead his or her normal life” as an impairment lasting
      several years or that an impairment requiring annual treatment has the same
      effect on a person’s “general ability to lead his or her normal life” as an
      impairment requiring daily treatment?

Does the majority really believe that the Legislature intended for the serious impairment

threshold to be met in every instance where an objectively manifested impairment of an

important body function affected a person’s ability to lead his normal life for a mere

moment in time? What if a person gets hit in the head and passes out for five minutes,

but after those five minutes is completely unaffected by the impairment? If all temporal



                                           31
considerations are irrelevant, would not this person satisfy the majority’s threshold,

because his general ability to lead his normal life was certainly affected for those five

minutes of unconsciousness? Under the majority’s rule, it is apparently irrelevant that the

person arose after those five minutes and led a completely normal life thereafter. The

majority asserts that all that matters is that for that moment in time, the person’s general

ability to lead his normal life had been affected. I am not sure that the majority’s new

threshold can even be called a “threshold” when it can be satisfied in virtually every

automobile accident case that results in injury.29 As long as the plaintiff has suffered an

objectively manifested impairment of an important body function, that plaintiff will have

satisfied the majority’s threshold, because the majority has essentially read the third

criterion, i.e., “that affects the person’s general ability to lead his or her normal life,” out

of the statute.

       The clearest illustration of the difficulty in determining whether an impairment

“affects the person’s general ability to lead his or her normal life” without taking into

account temporal considerations is the majority’s own inability to do so.30 In determining


       29
        It certainly is a “threshold” bearing no resemblance to the other two thresholds--
“permanent serious disfigurement” and “death.” See MCL 500.3135(1).
       30
          The majority criticizes Kreiner as “def[ying] practical workability” on the basis
that “Kreiner has led to inconsistent interpretation of the statutory language, with
similarly situated plaintiffs being treated differently by different courts.” However, in his
opinion in DiFranco, 427 Mich at 56-57, Justice CAVANAGH has already provided an
explanation for why this might be the case:

              Conflicting results have also arisen among cases involving similarly
       injured plaintiffs. This is undoubtedly because no two plaintiffs are injured


                                              32
whether the plaintiff in the instant case suffered an impairment that affects his general

ability to lead his normal life, the majority itself repeatedly cites temporal considerations.

For example, the majority indicates that “for a month after the incident, plaintiff could

not bear weight on his left ankle”; “[h]e underwent two surgeries over a period of 10

months and multiple months of physical therapy”; “after the incident he was unable to

perform functions necessary for his job for at least 14 months”; “he did not return to work

for 19 months”; and “he missed fishing for a year after the incident.” (Emphasis added.)

Are such temporal considerations irrelevant or relevant? Do we interpret the words or the

actions of the majority? And, if temporal considerations are irrelevant, how are we to

determine whether an impairment affects a plaintiff’s “general ability to lead his normal

life”? The majority does not appear to know the answers, and it appears not to care that it

does not know.

       Indeed, under the majority’s new threshold, it would seem that the moment the

plaintiff in this case went to the emergency room and it was determined that he had

broken his ankle, the threshold was met. For at that moment, plaintiff could not work.

While at the emergency room, and for some measurable time afterwards, plaintiff’s



       or recover in precisely the same manner. These conflicting results indicate
       that threshold issues are often questions upon which reasonable minds can
       differ.

Moreover, if the Court of Appeals is inconsistently or incorrectly applying Kreiner, this
Court has a mechanism to rectify such errors-- reversing such decisions, not overruling
precedent and substituting an incomprehensible new standard bearing no relationship to
the law being interpreted.



                                             33
broken ankle affected not just some, but all, of his capacity to live his normal life. Under

the majority’s non-temporal test, there is apparently no need to consider anything beyond

the emergency room visit. If this reading of its decision is wrong, once again, the

majority might wish to explain why this is so for the benefit of the bench, the bar, and the

public.

          In crafting its new threshold, the majority would also have been wise to consider

the larger no-fault statute. Recall that the Legislature has decided that an injured plaintiff

should only be allowed to sue to recover noneconomic damages resulting from an

automobile accident where he or she has suffered: (a) death; (b) permanent serious

disfigurement; or (c) serious impairment of body function. MCL 500.3135. It is well

established that “‘[w]hen construing a series of terms . . . we are guided by the principle

that words grouped in a list should be given related meaning.’” In re Complaint of Rovas

Against SBC Mich, 482 Mich 90, 114; 754 NW2d 259 (2008) (citation omitted). “In other

words, this Court applies the doctrine of noscitur a sociis, which ‘stands for the principle

that a word or phrase is given meaning by its context of setting.’” Id. (citation omitted).

Therefore, as this Court explained in Cassidy, 415 Mich at 503:

                 In determining the seriousness of the injury required for a “serious
          impairment of body function”, this threshold should be considered in
          conjunction with the other threshold requirements for a tort action for
          noneconomic loss, namely, death and permanent serious disfigurement.
          MCL 500.3135 . . . . The Legislature clearly did not intend to erect two
          significant obstacles to a tort action for noneconomic loss and one quite
          insignificant obstacle.[31]

          31
          See also DiFranco, 427 Mich at 95 (WILLIAMS, C.J., concurring in part and
dissenting in part) (“In the statutory language, ‘serious impairment of body function’


                                              34
In addition, the Legislature defined “serious impairment of body function” to mean “an

objectively manifested impairment of an important body function that affects the person’s

general ability to lead his or her normal life.” MCL 500.3135(7). Obviously, in enacting

this threshold language, and in joining it with “death” and “serious permanent

disfigurement,” the Legislature was unlikely to have had in mind an impairment that only

affected a plaintiff’s ability to lead his normal life for a moment in time, with no

consideration being given to the plaintiff’s general ability to lead his normal life beyond

that moment. Indeed, it is quite certain that this is not what the Legislature had in mind,

given that the very premise of the no-fault act, and the core of the accompanying

legislative compromise, was that some injured persons would not be able to recover

noneconomic damages, so that all injured persons would be able to recover economic loss

benefits regardless of fault.

                                      D. APPLICATION

       As explained earlier, both Kreiner and the majority agree that the court must first

determine whether there is a factual dispute that is material to the determination whether

plaintiff has suffered a serious impairment of body function. Here, there are no material

factual disputes. Before the accident, plaintiff worked approximately 60 hours a week

and for the six months immediately before the accident, plaintiff’s position was that of a

medium truck loader. Additionally, plaintiff fished and golfed. Twelve months after the


appears with the other threshold requirements of ‘permanent serious disfigurement’ and
‘death,’ leaving the strong implication, under the rule of ejusdem generis, that while the
impairment need not be permanent or fatal, it was not to be transient or trivial either.”).



                                            35
accident, plaintiff’s surgeon cleared him to return to work with no restrictions. Seventeen

months after the accident, plaintiff returned to work and has been able to perform all of

his job duties since then. During the entire time he was recuperating, plaintiff could tend

to his needs and there was no effect on his relationship with his then-fiancée.

Additionally, plaintiff continued to fish and golf. Thus, I agree with the majority that

there are no factual disputes that are material to the determination of whether plaintiff

suffered a serious impairment of a body function. The facts are clear.

       I also agree with the majority that the “body function” that was “impaired,” the

ability to walk, was “important,” and that the impairment was “objectively manifested.”

Although plaintiff was able to walk to some extent, his ability to do so was impaired, and

his impairment, a broken ankle, was recognized by his doctors. The final, and critical,

inquiry in this case concerns whether the impairment affects plaintiff’s “general ability to

lead his normal life.” This is where the majority and I depart. The Kreiner analysis

requires a comparison of plaintiff’s life before the accident and after the accident,

including “the significance of any affected aspects on the course of the plaintiff’s overall

life.” Kreiner, 471 Mich at 132-133. To aid in this analysis, the following factors may

be considered:

              (a) the nature and extent of the impairment, (b) the type and length
       of treatment required, (c) the duration of the impairment, (d) the extent of
       any residual impairment, and (e) the prognosis for eventual recovery. [Id.
       at 133.]

       Plaintiff’s ability to walk, as just noted, was impaired by a broken ankle.

However, once plaintiff’s ankle was placed in a cast at the emergency room, he was able



                                            36
to walk with the aid of crutches. And, immediately following his initial surgery in which

a device was implanted to stabilize his ankle, plaintiff was still able to walk with

crutches, although he was instructed not to place any weight on his ankle for one month.

Plaintiff underwent physical therapy and nine months later, in October of 2005, plaintiff

again underwent surgery to remove the device. By January 2006 (one year after the

accident), plaintiff’s surgeon had cleared plaintiff to return to work with no restrictions.

However, plaintiff claimed that he could not keep up with the demands of his job and

thus was placed back on workers’ compensation. Although plaintiff’s subjective reports

of his pain from January 2006 forward varied greatly,32 the March 2006 FCE supported

plaintiff’s claim that he could not fully perform all of his previous job duties; however,

this was due in part to a preexisting and unrelated shoulder injury. After plaintiff’s

workers’ compensation benefits were terminated, however, plaintiff requested another

FCE, and, on August 1, 2006, the FCE showed that plaintiff was able to perform essential

job demands with no restrictions. Plaintiff returned to work on August 16, 2006, and has

been able to perform his job duties since that time.


       32
          As already discussed, in January 2006, plaintiff reported to his surgeon that his
ankle was not giving him any pain; in March of 2006, plaintiff reported during his FCE
that his pain was a three out of ten; in June of 2006, plaintiff reported to his physiatrist
that his pain was a six out of ten; in August 2006, plaintiff reported during his FCE that
his pain was as low as zero out of ten (at which point, he returned to work); and in
October of 2006, plaintiff reported during his deposition that his life was “normal” with
some pain. These drastically inconsistent reports of pain demonstrate why, with regard to
the “extent of any residual impairment,” “[s]elf-imposed restrictions, as opposed to
physician-imposed restrictions, based on real or perceived pain do not establish this
point.” Kreiner, 471 Mich at 133 n 17.



                                            37
       Although plaintiff was assigned to a position that was less physically demanding

than the position he had been performing before he was injured, plaintiff did this

voluntarily and he suffered no loss in pay. Moreover, at the time plaintiff was injured, he

had only been in that position for six months and, since he began to work for Allied in

2002, he had worked in three different positions. Thus, the fact that defendant was

assigned to a different position upon his return is not particularly significant in this

Court’s analysis.

       Plaintiff’s only argument regarding his inability to lead his normal life is that he

was unable to work at certain times. During the time he was recuperating, plaintiff could

care for himself and tend to his household chores without assistance. His relationship

with his fiancée/wife was unaffected. And he was able to enjoy his recreational activities

without interruption. By plaintiff’s own admission, his life was “normal” with some

“occasional aching” that was not aggravated by any activities, including standing or

prolonged walking. It is fair to say that by August of 2006 plaintiff had fully recovered

from his broken ankle. Because only plaintiff’s ability to work was affected and because

this only lasted, at the very lengthiest, 17 months, the lower courts did not err in

concluding that the impairment did not affect plaintiff’s “general ability to lead his

normal life” and, therefore, that plaintiff did not meet the “serious impairment of body

function” threshold.




                                            38
                                    E. STARE DECISIS

       The majority overrules Kreiner while paying its usual lip service to stare decisis.33

My fundamental disagreement with the majority’s application of the stare decisis doctrine

is quite easily summarized. In Robinson v Detroit, 462 Mich 439, 464; 613 NW2d 307

(2000), this Court drew on past caselaw and identified several relevant considerations in

determining whether a case should be overruled under stare decisis.34 As explained



       33
           It is of interest that this is the second time the authoring justice has authored an
opinion overruling an earlier case making it easier for a plaintiff to establish a serious
impairment of body function. In DiFranco, he authored an opinion overruling Cassidy.
Justice WILLIAMS complained: “Four years after this Court issued its opinion in Cassidy
v McGovern, 415 Mich 483; 330 NW2d 22 (1982), the majority sees fit to overrule the
decision of five members of a six-member court and adopt the position of the dissent in
that case.” DiFranco, 427 Mich at 92 (WILLIAMS, J., concurring in part and dissenting in
part). In this case, the authoring justice again sees fit to overrule a case that was decided
only six years ago and to adopt his own dissenting opinion from that case. While it is by
now clear what the authoring justice believes the no-fault policies of this state ought to
be, it is considerably less clear what connection these views bear to those of the people
and their Legislature.
       34
         The fact that the lead opinion relies far more on Chief Justice KELLY’s opinion
in Petersen, which only Justice CAVANAGH joined, than on the majority opinion in
Robinson should not go unnoticed. For a discussion of Chief Justice KELLY’s Petersen
standard for overruling precedent, see my dissent in Petersen, 484 Mich at 350.

       Concerning the statements of Justices HATHAWAY and WEAVER about stare
decisis:

               Justice HATHAWAY contends that stare decisis constitutes a “policy
       consideration” and that the “particular analytical approach will differ from
       case to case.” Similarly, Justice WEAVER contends that stare decisis
       constitutes a “principle of policy” and that there is no need for a
       “standardized test for stare decisis,” as long as justices exercise “judicial
       restraint, common sense, and a sense of fairness.” The problem with these
       “approaches” is that “litigants will, of course, have no notice beforehand of
       which [“analytical approach”] will be employed, for the justices themselves


                                              39
herein, Kreiner was the first occasion on which this Court was called upon to interpret the

1995 amendments to MCL 500.3135. Kreiner gave effect to the legislative intent as

expressed in the language of the amended statute and was not, in my judgment, wrongly

decided. Nonetheless, my disagreement with the majority on this point is not the thrust

of this section. Rather, it is to remind the majority “that there are larger issues at stake in

this case: the rule of law, respect for precedent, the integrity of this Court, and judicial

restraint. Accordingly, larger institutional issues are implicated in this case.” Paige v

City of Sterling Hts, 476 Mich 495, 543; 720 NW2d 219 (2006) (CAVANAGH, J.,

concurring in part and dissenting in part).

       Indeed, the author of the majority opinion, as one who subscribes to the doctrine

of legislative acquiescence, has often argued that principles of stare decisis are especially


       will not know this beforehand.” Petersen, 484 Mich at 380 (MARKMAN, J.,
       dissenting).

                                       * * *

              Although Justice WEAVER is correct that “there are many factors to
       consider in deciding whether or not to overrule precedent,” and Justice
       HATHAWAY is equally correct that the application of stare decisis must take
       place on a “case-by-case basis,” this does not obviate the need to at least
       reasonably attempt to apprise the parties, and the citizens of this state,
       before the fact what some of these factors might be, as this Court did in
       Robinson and as the Chief Justice and Justice CAVANAGH did in Petersen.
       And, whatever else can be understood of Justice HATHAWAY’s and Justice
       WEAVER’s “approaches” to stare decisis, the application of these
       “approaches” has resulted in 13 precedents of this Court being overruled
       during this term alone, and 6 other precedents being teed up for possible
       overruling during the next term, doubtless a record pace for dismantling the
       caselaw of this state. [Univ of Mich v Titan, Ins Co, __ Mich __; __ NW2d
       __ (2010) (MARKMAN, J., dissenting).]



                                              40
strong in matters of statutory interpretation.35 Accordingly, his own words are relevant

here: “[T]he majority does not adequately explain why it disregards the doctrine of stare

decisis in a matter of statutory interpretation when the Legislature itself has not seen fit in

[six] years to correct [Kreiner’s] allegedly incorrect interpretation.” Id. at 536. To be

       35
           “[P]rinciples of stare decisis in matters of statutory interpretation, particularly
where the Legislature has not responded to a prior interpretation, weigh against
overruling precedent absent sound and specific justification.” Paige, 476 Mich at 540-
541 (CAVANAGH, concurring in part and dissenting in part) (emphasis added); see also
Devillers v Auto Club Ins Ass’n, 473 Mich 562, 613-614; 702 NW2d 539 (2005)
(CAVANAGH, J., dissenting); Neal v Wilkes, 470 Mich 661, 676-677; 685 NW2d 648
(2004) (CAVANAGH, J., dissenting); People v Moore, 470 Mich 56, 78-79; 679 NW2d 41
(2004) (CAVANAGH, J., dissenting); Jones v Dep’t of Corrections, 468 Mich 646, 665;
664 NW2d 717 (2003) (CAVANAGH, J., dissenting); Mack v Detroit, 467 Mich 186, 221-
222; 649 NW2d 47 (2002) (CAVANAGH, J., dissenting); Robertson v DaimlerChrysler
Corp, 465 Mich 732, 767-768; 641 NW2d 567 (2002) (CAVANAGH, J., dissenting).
Significantly, the authoring justice has gone so far as to suggest that “when this Court
first interprets a statute, then the statute becomes what this Court has said it is,” and that,
absent further legislative action, “‘[h]aving given our view on the meaning of a statute,
our task is concluded, absent extraordinary circumstances.’” Paige, 476 Mich at 537
(CAVANAGH, concurring in part and dissenting in part), quoting Boys Markets, Inc v
Retail Clerks Union, 398 US 235, 257-258; 90 S Ct 1583; 26 L Ed 2d 199 (1970) (Black,
J., dissenting) (emphasis omitted). One cannot reconcile this view of legislative
acquiescence and stare decisis with the majority’s decision to overrule Kreiner. Kreiner
was this Court’s first interpretation of the amended MCL 500.3135, and, although bills
were subsequently introduced that would have abolished Kreiner, such bills were
repeatedly rejected by the Legislature. See, e.g., SB 1429 (2004); SB 618, HB 4846, and
HB 4940 (2005); SB 445, HB 4301, and HB 4999 (2007); and SB 83 and HB 4680
(2009). Therefore, what is the majority’s “sound and specific justification” for departing
from Kreiner? Paige, 476 Mich at 541 (CAVANAGH, concurring in part and dissenting in
part). What are the “extraordinary circumstances” that make it appropriate to do so? Id.
at 538 (citation, quotation marks, and emphasis omitted). While, in my view, this Court
has correctly repudiated the doctrine of legislative acquiescence, see Donajkowski v
Alpena Power Co, 460 Mich 243, 258-261; 596 NW2d 574 (1999), there is no principled
reason why the majority, whose members are convinced advocates of this doctrine,
chooses to ignore the Legislature’s repeated rejection of attempts to abolish Kreiner, just
as there is no principled reason why the majority chooses to ignore the Legislature’s
actions in amending MCL 500.3135 and the other forms of available legislative history.



                                              41
fair, it is not only the author of the majority opinion, but all the justices who comprise the

majority who should more clearly recognize the consequences of what they are doing.

Even a cursory analysis of the majority’s treatment of precedent since it ascended to

power in January 2009 reveals a lack of sufficient regard for recent precedents that is

directly contrary to their own previous assertions of the need not to needlessly overrule

cases on account of stare decisis. Past complaints on their part that cases should not be

overruled when the only thing that has changed is the membership of the Court have gone

by the wayside.36

                       1. MAJORITY AND PRECEDENT IN 2009

       The new majority assumed power in January 2009, and wasted little time in

beginning its efforts to “undo” decisions of the previous majority.37 On December 29,

2008, the former majority issued its opinion in United States Fidelity Ins & Guaranty Co

v Mich Catastrophic Claims Ass’n, 482 Mich 414, 417; 759 NW2d 154 (2008). Soon


       36
         Rowland v Washtenaw Co Rd Comm, 477 Mich 197, 256; 731 NW2d 41 (2007)
(KELLY, J., concurring in part and dissenting in part) (“The law has not changed. Only
the individuals wearing the robes have changed.”); Paige, 476 Mich at 532-533
(CAVANAGH, J., concurring in part and dissenting in part) (“The only change has been the
composition of this Court. And unfortunately, this is the only reasonable answer to the
question why a decision from this Court decided just eight years earlier and involving the
same issue is now being overruled. But make no mistake, this answer is alarming, and it
has become increasingly common.”). As observed, after the composition of this Court
changed when Justice HATHAWAY replaced former Chief Justice TAYLOR on January 1,
2009, this Court granted plaintiff’s motion for reconsideration even though such motion
had not raised any new legal arguments. 485 Mich 851 (2009).
       37
        See Detroit Free Press, December 10, 2008, at A2, where Chief Justice KELLY
promised to “undo . . . the damage that the Republican-dominated court has done.”



                                             42
after Justice HATHAWAY replaced former Chief Justice TAYLOR on January 1, 2009, the

plaintiffs filed motions for rehearing. The new majority granted the plaintiffs’ motions

for rehearing, and the cases were resubmitted for decision “without further briefing or

oral argument.” 483 Mich 918 (2009). Then, in United States Fidelity Ins & Guaranty

Co v Michigan Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1, 46; __ NW2d __

(2009), the new majority reversed the former majority’s decision.

       In Bush v Shabahang, 484 Mich 156, 175 n 34; 772 NW2d 272 (2009), the

majority stated that it “question[ed] whether Roberts I [Roberts v Mecosta Co Gen Hosp,

466 Mich 57; 642 NW2d 663 (2002)] and Boodt [v Borgess Med Ctr, 481 Mich 558; 751

NW2d 44 (2008)] were correctly decided . . . .” And, in Potter v McLeary, 484 Mich

397, 424 n 32; 774 NW2d 1 (2009), the majority said: “We question whether Roberts II

[Roberts v Mecosta Co Gen Hosp, 470 Mich 679; 684 NW2d 711 (2004)] was correctly

decided . . . .”

       The majority’s treatment of precedent in the seven-month period from when it

took power until the end of the Court’s term in July 2009 was well explained in earlier

statements of mine and of Justices CORRIGAN and YOUNG. For example, in Henry v Dow

Chem Co, 484 Mich 483, 528 n 28; 772 NW2d 301 (2009), Justice YOUNG observed in

his partial dissent:

              The majority’s determination to ignore facts and precedent
       inconvenient to its desired outcome has become its modus operandi. See,
       e.g., Vanslembrouck v Halperin, 483 Mich 965; 763 NW2d 919 (2009),
       where the new majority ignored Vega v Lakeland Hospitals at Niles & St
       Joseph, Inc, 479 Mich 243, 244; 736 NW2d 561 (2007); Hardacre v
       Saginaw Vascular Services, 483 Mich 918 (2009), where it failed to follow
       Boodt v Borgess Med Ctr, 481 Mich 558; 751 NW2d 44 (2008); Sazima v


                                           43
      Shepherd Bar & Restaurant, 483 Mich 924; 762 NW2d 924 (2009), where
      it failed to follow Chrysler v Blue Arrow Transport Lines, 295 Mich 606;
      295 NW 331 (1940), and Camburn v Northwest School Dist, 459 Mich 471;
      592 NW2d 46 (1999); Juarez v Holbrook, 483 Mich 970 (2009), where it
      failed to follow Smith v Khouri, 481 Mich 519; 751 NW2d 472 (2008)[38];
      Chambers v Wayne Co Airport Auth, 483 Mich 1081 (2009), where it failed
      to follow Rowland v Washtenaw Co Rd Comm, 477 Mich 197; 731 NW2d
      41 (2007);[39] and Scott v State Farm Mut Auto Ins Co, 483 Mich 1032
      (2009), where it failed to enforce Thornton v Allstate Ins Co, 425 Mich
      643; 391 NW2d 320 (1986), and Putkamer v Transamerica Ins Corp of
      America, 454 Mich 626; 563 NW2d 683 (1997).

      And, as Justice CORRIGAN stated in her dissenting statement in Beasley v

Michigan, 483 Mich 1025 (2009):

             [T]he new majority’s failure to abide by Rowland continues a
      growing and troubling trend. Rather than forthrightly overruling that
      decision, it is increasingly becoming the practice of this Court to simply
      ignore precedents with which it disagrees. . . .

                                          * * *
             On this Court, the new majority offers no articulable reasons
      whatsoever for its apparent detours from stare decisis. Instead, the majority
      declines to explain whether--and, if so, why--it is overruling precedent
      despite the obvious appearance that it is doing so. If it intends to alter legal
      principles embedded in this Court’s decisions, then the new majority should
      explain its reasons clearly and intelligibly. Instead, the new majority
      38
           I dissented in Juarez v Holbrook, 483 Mich 970 (2009), stating:
              [T]he majority’s disdain for Smith [v Khouri, 481 Mich 519; 751
      NW2d 472 (2008)] is apparently viewed as adequate justification for
      ignoring Smith.       Rather than forthrightly overruling this decision,
      something the new majority is apparently loathe to do (perhaps because
      several majority justices repeatedly and loudly proclaimed fealty to stare
      decisis, and dissented, whenever the former majority overruled a
      precedent), it is increasingly becoming the modus operandi of this Court
      that relevant precedents simply be ignored.
      39
        The majority also failed to follow Rowland in Ward v Michigan State Univ, 485
Mich 917 (2009).




                                             44
      overrules by indirection, or at least leaves the impression that it is doing so,
      thereby sowing the seeds of confusion and making it difficult for the
      citizens of this state to comprehend precisely what our caselaw requires.
      This appears to be an unfortunate return to our predecessors’ past practice
      of “frequently pa[ying] little attention to the inconsistencies among its cases
      and declin[ing] to reduce confusion in [the Court’s] jurisprudence by
      overruling conflicting decisions.” Devillers v Auto Club Ins Ass’n, 473
      Mich 562, 571 n 19 [702 NW2d 539] (2005).[40]

      Additionally, in Petersen, 484 Mich 300, Chief Justice KELLY authored an

opinion, joined only by Justice CAVANAGH, in which she indicated that she wanted to

overrule Robinson v Detroit, 462 Mich 439; 613 NW2d 307 (2000), and Lansing Mayor v

Pub Serv Comm, 470 Mich 154; 680 NW2d 840 (2004). In my dissent, I stated:

             Given that in this case the Chief Justice would expressly overrule,
      not one, but two of this Court’s prior decisions,

      “one is naturally tempted to re-inquire, see Rowland v Washtenaw Co Rd
      Comm, 477 Mich 197, 223-228; 731 NW2d 41 (2007) (MARKMAN, J.,
      concurring), whether the ongoing dispute between the [former] majority
      and Justice KELLY over overrulings of precedent truly concerns attitudes
      toward stare decisis or merely attitudes toward particular previous decisions
      of this Court.” [People v Smith, 478 Mich 292, 322-323 n 17; 733 NW2d
      351 (2007).]

             “A justice’s perspective on stare decisis is not evidenced by her
      willingness to maintain precedents with which she agrees, but by her
      willingness to maintain precedents with which she disagrees.” Rowland,
      477 Mich at 224-225 n 3 (MARKMAN, J., concurring). Now that the Chief
      Justice is positioned to overrule decisions with which she disagrees, her

      40
           On the other hand, as I stated in Rowland, 477 Mich at 226-227:

            [T]he [former] majority has been disciplined in stating expressly
      when a precedent has been overruled. The [former] majority has never
      attempted to obscure when a precedent was overruled or to minimize the
      number of such precedents by dubious “distinguishing” of prior caselaw.
      Rather, it has been forthright in identifying and critiquing precedents that
      were viewed as wrongly decided and warranting overruling.



                                            45
      actions increasingly demonstrate that her former claims of fealty toward
      stare decisis were considerably overstated. Despite all her rhetoric
      concerning the importance of stare decisis for the exercise of the judicial
      power, see, e.g., her hollow claim that she possessed a “differing [and
      elevated] esteem for stare decisis” than another justice, People v Gardner,
      482 Mich 41, 88 n 31; 753 NW2d 78 (2008), such rhetoric was in reality
      little more than a means of communicating her opposition to overruling
      particular past decisions with which she agreed. [Petersen, 484 Mich at
      389-390 (MARKMAN, J., dissenting) (emphasis in the original).]

      One other practice to which the new majority began to adhere in 2009 was

requesting that the parties brief whether a decision of the former majority should be

overruled. See, e.g., Justice YOUNG’s partial dissent in Potter, 484 Mich at 450 n 43, in

which he stated:

              It is quickly becoming a new favored practice of the majority to flag
      decisions of the past decade and invite challenges to those decisions. It is
      difficult to reconcile this practice with the majority’s previous claims of
      fidelity to stare decisis. See, e.g., . . . Pohutski v City of Allen Park, 465
      Mich 675, 712; [641] NW2d 219 (2002) (KELLY, J., dissenting) (“[I]f each
      successive Court, believing its reading is correct and past readings wrong,
      rejects precedent, then the law will fluctuate from year to year, rendering
      our jurisprudence dangerously unstable.”); Devillers, supra at 620
      (WEAVER, J., dissenting) (“Under the doctrine of stare decisis, it is
      necessary to follow earlier judicial decisions when the same points arise
      again in litigation.”); Rowland v Washtenaw Co Rd Comm, 477 Mich 197,
      278; 731 NW2d 41 (2007) (CAVANAGH, J., dissenting) (“Under the
      doctrine of stare decisis, principles of law deliberately examined and
      decided by a court of competent jurisdiction become precedent and should
      not be lightly departed. Absent the rarest circumstances, we should remain
      faithful to established precedent.”) . . . . See also Todd C. Berg, Esq.,
      Hathaway Attacks, Michigan Lawyers Weekly, October 27, 2008, in which
      Justice HATHAWAY was quoted: “I believe in stare decisis. Something must
      be drastically wrong for the court to overrule”; Lawyers’ Election Guide:
      Judge Diane Marie Hathaway, Michigan Lawyers Weekly, October 30,
      2006, in which Justice HATHAWAY, then running for a position on the
      Court of Appeals, was quoted: “Too many appellate decisions are being
      decided by judicial activists who are overturning precedent.” [Citations
      omitted.]



                                           46
      Thus, from January 2009 through July 31, 2009, the new majority reversed an

opinion on rehearing, sowed seeds of confusion by questioning three cases decided by the

former majority, i.e., Roberts I, Roberts II, and Boodt, failed to follow numerous other

precedents as cited above, and began to issue orders requesting that the parties brief

whether decisions made by the former majority should be overruled.41 And Chief Justice

KELLY and Justice CAVANAGH went on record urging the express overruling of two

cases: Robinson and Mayor of Lansing.

                      2. MAJORITY AND PRECEDENT IN 2010

      In 2010, the majority has accelerated efforts to “undo” numerous cases decided by

the former majority through express overrulings and additional orders asking parties to

brief whether a case should be overruled.

      In People v Feezel, 486 Mich 184; 783 NW2d 67 (2010), the majority expressly

overruled People v Derror, 475 Mich 316; 715 NW2d 822 (2006). In Lansing Sch Educ


      41
         The Detroit Free Press took note of the majority’s actions and stated as follows
in an October 11, 2009 editorial, Restoring judicial restraint:

             Even before the new term began, the new Democratic majority
      (buttressed by the renegade WEAVER) had signaled its own impatience to
      begin dismantling the Engler Court’s legacy when it agreed to reconsider
      an appeal the court rejected just a month before TAYLOR’S departure. The
      revived appeal appears to hinge on the court’s willingness to reverse two of
      the Engler court’s more recent decisions.
                                            * * *
             Democrats can hardly reinvigorate stare decisis – the reasonable
      conviction that the rules of the game shouldn’t change every time a new
      referee takes the field – by reversing every questionable call its
      predecessors made.



                                             47
Ass’n v Lansing Bd of Edu, __ Mich __; __ NW2d __ (2010), the majority overruled Lee

v Macomb Co Bd of Comm’rs, 464 Mich 726; 629 NW2d 900 (2001), Crawford v Dep’t

of Civil Serv, 466 Mich 250; 645 NW2d 6 (2002), Nat’l Wildlife Federation v Cleveland

Cliffs Iron Co, 471 Mich 608; 684 NW2d 800 (2004), Associated Builders & Contractors

v Dep’t of Consumer & Indus Servs Dir, 472 Mich 117, 124-127; 693 NW2d 374 (2005),

Mich Chiropractic Council v Comm’r of the Office of Fin & Ins Servs, 475 Mich 363;

716 NW2d 561 (2006), Rohde v Ann Arbor Pub Sch, 479 Mich 336; 737 NW2d 158

(2007), and Mich Citizens for Water Conservation v Nestlé Waters North America Inc,

479 Mich 280, 302-303; 737 NW2d 447 (2007), and Manuel v Gill, 481 Mich 637; 753

NW2d 48 (2008). In Bezeau v Palace Sports, __ Mich __; __ NW2d __ (2010), the

majority expressly overruled the limited retroactive effect of Karaczewski v Farbman

Stein & Co, 478 Mich 28; 732 NW2d 56 (2007). In Univ of Mich v Titan Ins Co, __

Mich __; __ NW2d __ (2010), the majority expressly overruled Cameron v Auto Club Ins

Ass’n, 476 Mich 55; 718 NW2d 784 (2006). In O’Neal v St. John Hosp, __ Mich __, __

n __; __ NW2d __ (2010), the lead opinion authored by Justice HATHAWAY indicated its

agreement with Justice CAVANAGH’s partial dissent in Wickens v Oakwood Healthcare

Sys, 465 Mich 53; 631 NW2d 686 (2001), which already had the support of three Justices

(Chief Justice KELLY and Justices CAVANAGH and WEAVER). And, of course, in the case

at bar, the majority has expressly overruled Kreiner. Finally, by amending MCR 2.112

and MCR 2.118 to allow amendments of affidavits of merit to relate back to the of the

original filing of the affidavit, the majority effectively overruled Kirkaldy v Rim, 478

Mich 581; 734 NW2d 201 (2007). 485 Mich ___ (2010).


                                          48
                    3. REVERSALS OF PRECEDENT TO COME

      The majority’s work, however, has apparently only just begun. It has already teed

up six more cases in its grant orders for possible overruling. These include: Mich

Citizens v Nestlé Waters, 479 Mich 280; 737 NW2d 447 (2007);42 Preserve the Dunes,

Inc v Dep’t of Environmental Quality, 471 Mich 508; 684 NW2d 847 (2004);43 Trentadue

v Buckler Automatic Lawn Sprinkler Co, 479 Mich 378; 738 NW2d 664 (2007);44 Griffith

v State Farm Mut Auto Ins Co, 472 Mich 521; 697 NW2d 895 (2005);45 Rory v



      42
          This Court’s grant order in Anglers of the AuSable, Inc v Dep’t of
Environmental Quality, 485 Mich 1067 (2010), inquired whether Mich Citizens v Nestlé
Waters, 479 Mich 280; 737 NW2d 447 (2007), was correctly decided, and the majority
denied a motion to dismiss in that case even though that case is now clearly moot. See
Anglers, __ Mich __ (2010) (YOUNG, J., dissenting), order entered June 18, 2010 (Docket
Nos. 138863 to 138866). Apparently, the majority just could not wait until next term to
overrule Nestlé Waters, because it appears already to have done so in Lansing Sch Educ
Ass’n v Lansing Bd of Educ, __ Mich __; __ NW2d __ (2010).
      43
         This Court’s grant order in Anglers also inquired whether Preserve the Dunes
was correctly decided, and, as noted, the majority denied the motion to dismiss in that
case even though it is now clearly moot. See Anglers, __ Mich at __ (2010) (YOUNG, J.,
dissenting), ordered entered June 18, 2010 (Docket Nos. 138863 to 138866).
      44
         Colaianni v Stuart Frankel Dev Corp, 485 Mich 1070 (2010), inquired “whether
Trentadue v Buckler Automatic Lawn Sprinkler Co, 479 Mich 378, was correctly
decided.”
      45
         This Court’s grant order in Wilcox v State Farm Mut Auto Ins Co, 486 Mich 870
(2010), inquired “whether Griffith v State Farm Mut Auto Ins Co, 472 Mich 521 (2005),
was correctly decided.” This order is the majority’s second tee-up of Griffith. The
majority first requested that the parties brief whether Griffith was correctly decided in
Hoover v Mich Mut Ins Co, 485 Mich 881 (2009), but that case was subsequently
dismissed after a settlement, Hoover v Mich Mut Ins Co, 485 Mich 1036 (2010).
However, the majority wasted little time in finding another case to use as a vehicle for
reconsidering Griffith.



                                           49
Continental Ins Co, 473 Mich 457; 703 NW2d 23 (2005);46 and Rowland v Washtenaw

Co Rd Comm, 477 Mich 197; 731 NW2d 41 (2007).47

       The new majority once purported to be concerned about the stability of the law,48

but that concern appears to have passed with the passing of the former majority. Indeed,

it is difficult to consider anything more destabilizing to the law than to have the majority

issue multiple orders continually requesting that the parties brief whether recently

decided cases have been properly decided. Justices who once postured as champions of

stare decisis now cannot act quickly enough to reverse disfavored precedents. The

majority’s past claims of fealty to stare decisis were greatly exaggerated, and obviously

nothing more than a function of their opposition to particular decisions being decided by

the Court at the time.

                         4. HYPOCRISY AND STARE DECISIS

       The majority accuses the dissenting justices of hypocrisy with regard to our stare

decisis criticisms of the majority.



       46
        This Court’s grant order in Idalski v Schwedt, 486 Mich 916 (2010), inquired
“whether Rory v Continental Ins Co, 473 Mich 457 (2005), should be reconsidered.”
       47
         This Court’s grant order in Pollard v Suburban Mobility Auth, 486 Mich 963
(2010), inquired “whether this Court should reconsider Rowland v Washtenaw Co Rd
Comm, 477 Mich 197 (2007).”
       48
          See, e.g., People v Davis, 472 Mich 156, 190; 695 NW2d 45 (2005), where
then-Justice KELLY opined in dissent that overruling cases “destabilizes our state’s
jurisprudence. It suggests to the public that the law is at the whim of whoever is sitting
on the Supreme Court bench. Surely, it erodes the public’s confidence in our judicial
system.”



                                            50
             The dissenters’ stare decisis protestations should taste like ashes in
      their mouths. To the principles of stare decisis, to which they paid
      absolutely no heed as they denigrated the wisdom of innumerable
      predecessors, the dissenters now would wrap themselves in its benefits to
      save their recent precedent. [Ante at __.]

However, the position of the dissenting justices on stare decisis has not changed a whit

since we were in the majority; by contrast, the position of the majority justices is

unrecognizable.

       It has always been our position that stare decisis is not an “inexorable command,”

and that a judge’s primary obligation is to the law and the constitution, not to the

judgments of his or her predecessors. To that end, we have always asserted that there are

multiple judicial values that must be assessed in any case in which previous decisions of

the Court are implicated. In every such case, a judge must respectfully consider the

interests served by stare decisis-- predictability and certainty in the law, and the

uniformity of its application. However, in every such case, a judge must also consider

the interests served by interpreting the law correctly-- regard for the lawmaker, adherence

to constitutional dictates concerning the “judicial power” and the separation of powers,

and competing predictability and certainty interests that are served where the law means

what it plainly says. Robinson, 462 Mich at 464-468. As we explained in Robinson:

              [I]t is well to recall in discussing reliance, when dealing with an area
       of the law that is statutory . . . , that it is to the words of the statute itself
       that a citizen first looks for guidance in directing his actions. This is the
       essence of the rule of law: to know in advance what the rules of society are.
       Thus, if the words of the statute are clear, the actor should be able to
       expect, that is, rely, that they will be carried out by all in society, including
       the courts. In fact, should a court confound those legitimate citizen
       expectations by misreading or misconstruing a statute, it is that court itself
       that has disrupted the reliance interest. When that happens, a subsequent


                                              51
       court, rather than holding to the distorted reading because of the doctrine of
       stare decisis, should overrule the earlier court’s misconstruction. The
       reason for this is that the court in distorting the statute was engaged in a
       form of judicial usurpation that runs counter to the bedrock principle of
       American constitutionalism, i.e., that the lawmaking power is reposed in
       the people as reflected in the work of the Legislature, and, absent a
       constitutional violation, the courts have no legitimacy in overruling or
       nullifying the people’s representatives. Moreover, not only does such a
       compromising by a court of the citizen’s ability to rely on a statute have no
       constitutional warrant, it can gain no higher pedigree as later courts repeat
       the error. [Id. at 467-468.]

That has been the consistent approach of the dissenting justices, and this continues to be

our approach. Respect for stare decisis is a critical judicial value, but so is a regard for

the constitutional processes of government by which a judge strives to interpret the law in

accordance with its actual language. Balancing these values is sometimes difficult, and

reasonable people can often disagree as to how this balance should be struck. Robinson

supplies one attempt at identifying the factors that courts have traditionally looked to in

striking this balance in a consistent and reasonable manner. Despite suggestions to the

contrary, Robinson does not establish a “mechanical” process, but simply attempts to

afford reasonable guidance in achieving a fair equilibrium between stare decisis and

getting the law right.49

       However, as explained above, the justices now in the majority who were on the

Court at the time took a quite different approach to stare decisis when they were in the

minority. As Justice YOUNG has explained:

       49
          Given that it has always been our position that Robinson does not establish a
“mechanical” process, it is not surprising that the majority has been able to identify a
single case in which we overruled precedent without specifically citing Robinson.



                                            52
              [Our] position on stare decisis has not changed, and the [the
       majority] attempts to shift focus to [us] in order to avoid confronting [their]
       own inconsistency. The public should understand when Justices’ positions
       on important matters shift. And that is the focus of this dissent: when the
       [majority] justice[s] [were] in the minority, [they] liked stare decisis a lot;
       now that [they are] in the majority, it is not an issue. That is the “irony” the
       public should understand. [Anglers, __ Mich at __ (2010) (YOUNG, J.,
       dissenting), order entered June 18, 2010 (Docket Nos. 138863 to 138866).]

The majority entirely misapprehends our criticism of its record on stare decisis if it thinks

that we are simply counting the number of occasions on which they have reversed

precedent over the past term and a half. That is not our intention at all. We freely

acknowledge that we too reversed precedents when we were in the majority-- although

hardly at their remarkable pace. That is not the nub of our critique. Rather, the nub is:

(a) that the majority justices have demonstrated a remarkably inconsistent and “flexible”

attitude toward stare decisis, in which their views on the subject appear to be nothing

more than a function of whether they are in the majority or the minority; and (b) that the

majority justices equate their own reversals of precedent, in which they have widened the

distance between the law of the lawmaker and the law of the court, with the previous

majority’s reversals in which we did the opposite.

       “[N]o meaningful discussion of a court’s attitude toward precedent can be based

solely on an arithmetical analysis in which raw numbers of overrulings are simply

counted. Such an analysis obscures that not all precedents are built alike, that some are

better reasoned than others, that some are grounded in the exercise of discretionary

judgments and others in the interpretation of plain language, that some are thorough in

their analyses and others superficial.” Rowland v Washtenaw Co Rd Comm, 477 Mich



                                             53
197, 226; 731 NW2d 41 (2007) (MARKMAN, J., concurring). The chart set forth in

Rowland demonstrates, we believe, that the overrulings of precedent that occurred

between January 1, 2000 until Rowland was decided on May 2, 2007 “overwhelmingly

came in cases involving what the justices in the majority [at that time] view[ed] as the

misinterpretation of straightforward words and phrases in statutes and contracts, in which

words that were not there were read into the law or words that were there were read out

of the law.” Id. That is, these reversals of precedent sought more closely to equate our

state’s caselaw with our statutes, while the reversals of precedent of the present majority

have achieved exactly the opposite.

      Thus, the present majority has regard neither for precedent nor for the most

significant competing value that would sometimes warrant overturning a precedent, to

wit, that it is not in accord with the words of the lawmaker. In the end, the majority’s

approach to stare decisis is empty and incoherent.       The majority has unsettled the

precedents of this Court at a Guinness world’s record pace, and it has done so while

disserving both the values of stare decisis and that of a court acting in accordance with

the constitutional separation of powers to respect the decisions of the lawmaker. The

majority has run amuck in service of values that have no grounding in either stare decisis,

or in any other conception of the “judicial power,” other than that they comprise an

arithmetical majority of this Court. In this regard, the majority confuses power and

authority. The majority unsettles and confuses the law both in its disregard for this

Court’s previous decisions and in its equal disregard for the language of the law. It

compounds the confusion it fosters in one realm with the confusion that it fosters in the


                                            54
other.50 There is no saving grace in its reversals of precedent, no balancing of difficult

judicial principles, no apparent recognition of the values served by either of the

competing considerations involved where precedents are at issue, and no thoughtful effort

to articulate even the roughest principles for its actions. In its destructive march through

the caselaw of this state to identify surviving and straggling decisions that need to be

“taken out,” the majority furthers no discernible legal value of any kind, other than

litigation and still more litigation. In the end, there is no legal core to the majority’s

approach to stare decisis, and it is left with nothing other than a feeble effort to equate its

own actions with those of the dissenting justices when they were in the majority. “We

are no worse than you,” is the majority’s banner, when in truth the majority has not the

slightest conception of our approach to stare decisis, and not the slightest conception of

the damage that their own approach to stare decisis is doing to the citizens of this state

who wish to act in accordance with the law and who wish to understand their rights and

obligations under that law.

                      F. UNDOING THE LEGISLATIVE COMPROMISE

       As discussed earlier, although virtually all legislation involves some sort of

compromise, the no-fault act, in particular, entailed a substantial and well-understood


       50
         See, for example, The Detroit News, Ruling Clouds Pot Smoking, Driving Law,
July 29, 2010 (indicating that the majority’s recent overruling of Derror in Feezel “has
police officers scratching their heads in confusion”; “The ruling mostly leaves law
enforcement officers in a legal limbo, said Sgt. Christopher Hawkins, legislative liaison
for the state police.”).  (accessed July 29, 2010).



                                              55
compromise. In exchange for the payment of economic loss benefits from one’s own

insurance company (first-party benefits), the Legislature limited an injured person’s

ability to sue a negligent operator or owner of a motor vehicle for noneconomic losses

(third-party benefits). Kreiner, 471 Mich at 114-115. As stated in Stephens v Dixon, 449

Mich 531, 541; 536 NW2d 755 (1995): “It was a specific purpose of the Legislature in

enacting the Michigan no-fault act to partially abolish tort remedies for injuries sustained

in motor vehicle accidents and to substitute for those remedies an entitlement to first-

party insurance benefits.”

              At least two reasons are evident concerning why the Legislature
       limited recovery for noneconomic loss, both of which relate to the
       economic viability of the system. First, there was the problem of the
       overcompensation of minor injuries. Second, there were the problems
       incident to the excessive litigation of motor vehicle accident cases.
       Regarding the second problem, if noneconomic losses were always to be a
       matter subject to adjudication under the act, the goal of reducing motor
       vehicle accident litigation would likely be illusory. The combination of the
       costs of continuing litigation and continuing overcompensation for minor
       injuries could easily threaten the economic viability, or at least desirability,
       of providing so many benefits without regard to fault. If every case is
       subject to the potential of litigation on the question of noneconomic loss,
       for which recovery is still predicated on negligence, perhaps little has been
       gained by granting benefits for economic loss without regard to fault.

            Regarding the trade-off involved in no-fault acts, 7 Am Jur 2d,
       Automobile Insurance, § 340, p 1068, contains the following:

              “It has been said of one such plan that the practical effect of the
       adoption of personal injury protection insurance is to afford the citizen the
       security of prompt and certain recovery to a fixed amount of the most
       salient elements of his out-of-pocket expenses * * *. In return for this
       he surrenders the possibly minimal damages for pain and suffering
       recoverable in cases not marked by serious economic loss or objective
       indicia of grave injury, and also surrenders the outside chance that through
       a generous settlement or a liberal award by a judge or jury in such a case he



                                             56
       may be able to reap a monetary windfall out of his misfortune.” (Footnotes
       omitted.)

       Thus, it is apparent that the threshold requirements for a traditional tort
       action for noneconomic loss play an important role in the functioning of the
       no-fault act. [Cassidy, 415 Mich at 500-501.]

Accordingly, there is no question that the legislative compromise that produced the no-

fault act recognized that some injuries would not be considered sufficient to meet the no-

fault threshold. While every injury resulting from a motor vehicle accident certainly has

adverse consequences, and may involve medical costs, treatment, and bodily pain, not all

injuries rise to the level of the no-fault threshold of a “serious impairment of a body

function.” Some injured persons are able to recover noneconomic damages, so that all

injured persons are able to recover economic loss benefits regardless of fault. Otherwise,

“little has been gained by granting benefits for economic loss without regard to fault.”

Id. at 500. Indeed, “the excessive litigation of motor vehicle accident cases” would

continue, and, yet, economic loss benefits would have to be paid regardless of fault. Id.

In other words, plaintiffs would be able to recover economic loss benefits regardless of

fault and without having to go to a jury, while these same plaintiffs would also be able to

go to a jury and seek noneconomic benefits as well. That is not the compromise reached

by the Legislature. In particular, it is a lose-lose proposition for those funding the no-

fault system, i.e., all insured Michigan drivers.51


       51
         The majority argues that the legislative compromise of 1973 which led to the
adoption of the no-fault act itself cannot be cited to trump the 1995 enactment of MCL
500.3135(7). We agree, but it is our position that the 1995 enactment of MCL
500.3135(7), which in large measure rejected DiFranco, and made it more difficult for


                                              57
       In addition, it has been repeatedly recognized that, due to the mandatory nature of

no-fault insurance, the Legislature intended that its cost be affordable. Shavers, 402

Mich at 599 (“The Legislature has . . . fostered the expectation that no-fault insurance

will be available at fair and equitable rates.”).52 Indeed, because it is mandatory, it must

be affordable.    Id. at 600 (“We therefore conclude that Michigan motorists are

constitutionally entitled to have no-fault insurance made available on a fair and equitable

basis.”). It is a matter of economic logic that in order to maintain a system in which

motor vehicle accident victims are able to receive economic loss benefits regardless of

fault, drivers must be required to purchase insurance, and in order to ensure that drivers

purchase this insurance, it must be kept affordable. The majority’s decision, however,

very considerably “lowers the bar” that an injured plaintiff must satisfy in order to meet

the serious impairment of body function threshold, making it significantly easier for a


plaintiffs to prevail in noneconomic loss benefit cases, is entirely consistent with the
compromise. The majority’s opinion is not in accord with either the compromise or
MCL 500.3135(7).
       52
         See, e.g., Tebo v Havlik, 418 Mich 350, 366; 343 NW2d 181 (1984) (opinion by
BRICKLEY, J.) (recognizing that a primary goal of the no-fault act is to “provid[e] an
equitable and prompt method of redressing injuries in a way which made the mandatory
insurance coverage affordable to all motorists”); Celina Mut Ins Co v Lake States Ins Co,
452 Mich 84, 89; 549 NW2d 834 (1996) (holding that “the no-fault insurance system . . .
is designed to provide victims with assured, adequate, and prompt reparations at the
lowest cost to both the individuals and the no-fault system”); O’Donnell v State Farm
Mut Auto Ins Co, 404 Mich 524, 547; 273 NW2d 829 (1979) (recognizing that the
Legislature has provided for setoffs in the no-fault act: “Because the first-party insurance
proposed by the act was to be compulsory, it was important that the premiums to be
charged by the insurance companies be maintained as low as possible[;] [o]therwise, the
poor and the disadvantaged people of the state might not be able to obtain the necessary
insurance”).



                                            58
plaintiff to recover for noneconomic losses. This means insurance companies that issue

no-fault policies will be financially obligated in more cases, and, as a result, will be

required to pass along their increased costs to policyholders by way of increased

premiums charged to Michigan drivers.53 Today’s decision, just as last term’s decision

by the new majority in United States Fidelity Ins & Guaranty Co v Mich Catastrophic

Claims Ass’n (On Rehearing), 484 Mich 1; __ NW2d __ (2008),54 will eventually result

in a substantial increase in premiums paid for their mandatory no-fault policies.55



       53
          In Univ of Mich v Titan Ins Co, __ Mich __; __ NW2d __ (2010), the majority
has overruled Cameron v Auto Club Ins Ass’n, 476 Mich 55; 718 NW2d 784 (2006).
This overruling will also lead to significant cost increases to no-fault policies. Indeed,
defendant Titan Insurance Company argued that overruling Cameron would have
“devastating affects” on the orderly adjustment of no-fault claims and “threaten the
viability” of the Michigan Assigned Claims Facility and the Michigan Catastrophic
Claims Association because the gutting of the one-year back rule will lead to a flood of
decades old no-fault claims seeking expensive family attendant care benefits. In addition,
in Hoover v Mich Mut Ins Co, 485 Mich 881 (2009), the majority has asked the parties to
brief whether Griffith v State Farm Mut Auto Ins Co, 472 Mich 521; 697 NW2d 895
(2005), “was correctly decided.” No-fault insurance costs can be expected to rise even
further if the majority overrules Griffith, which considered the parameters of an
“allowable expense” under MCL 500.3107(1)(a).
       54
          As a consequence of the majority’s decision in United States Fidelity Ins &
Guaranty Co (On Rehearing), the Michigan Catastrophic Claims Association
substantially increased the mandatory annual assessment no-fault policy holders must pay
to the Association. According to the MCCA’s own website, the annual assessment has
increased forty percent in the last two years (from $104.58 per insured vehicle effective
July 1, 2008 to June 30, 2009 to $143.09 per insured vehicle effective July 1, 2010 to
June 30, 2011.).  (accessed June 28, 2010).
       55
         As stated in Justice YOUNG’s dissent in United States Fidelity Ins & Guaranty
Co, 484 Mich at 26, this increase in premiums is not pertinent to our analysis of the
substantive issue beyond making the point that the majority is undoing the compromise
embodied by the no-fault act. But having lost the battle with the majority over the legal


                                            59
       Every owner of a car that is driven on a public highway must buy certain basic

coverages in order to register the vehicle and obtain license plates. MCL 500.3101(1).

The Legislature has provided two incentives to ensure that owners purchase the required

insurance. First, it is a misdemeanor to drive a motor vehicle without basic no-fault

coverage. Under MCL 500.3102(2), if someone is convicted of driving without basic no-

fault insurance coverage, he or she can be fined up to $500, incarcerated in jail for up to

one year, or both.    Second, the no-fault act precludes receipt of no-fault personal

protection benefits if at the time of the accident the person was the owner or registrant of

an uninsured motor vehicle involved in the accident.                  MCL 500.3113(b).

Notwithstanding this criminal sanction, and this potential preclusion of no-fault benefits,

it is estimated that 17 percent56 of Michigan’s approximately eight million motor

vehicles57 are still operated without a no-fault policy in effect. With such mandatory


analysis of the no-fault statute, the financial consequences of the majority’s decision
should not go unremarked.
       56
           According to the Insurance Institute of Michigan’s 2009 Fact Book, the
Insurance Research Council (IRC) released a study in 2008 estimating Michigan’s
uninsured motorists rate at 17 percent.  (accessed June 28, 2010). Indeed, according to
a July 11, 2010 editorial in the Detroit News, “Statistics suggest more than half the
drivers in Detroit ignore state law by driving without coverage because they can’t afford
the premiums. That’s a problem for their fellow motorists and for the state.”
 (accessed July 14, 2010).
       57
         According to the Insurance Institute of Michigan, as of 2008, Michigan had 8.2
million registered motor vehicles.  (accessed June 28, 2010).



                                            60
policies now becoming even more expensive, one can also reasonably anticipate a

corresponding increase in the already large number of uninsured vehicles being driven on

our roads and highways.

       The majority’s decision will not only result in increased automobile insurance

premiums, and more uninsured vehicles on our roads and highways, but it will also mean

that substantially more lawsuits will be filed, even though an express goal of the no-fault

act was to reduce “excessive litigation of motor vehicle accident cases.” Cassidy, 415

Mich at 500. Yet, under the majority’s opinion, more lawsuits will make their way to

juries for the consideration of noneconomic loss benefits, straining our already

overburdened courts.58 As it is, no-fault automobile negligence cases remain a dominant


       58
          If one reviews the new majority’s decisions, it is difficult not to conclude that
the only coherent theme of their jurisprudence is the fostering of litigation. They have
virtually guaranteed as much by introducing uncertainty, doubt and confusion into the
law, and by gratuitously interjecting irrelevant considerations into their opinions. See,
e.g., O’Neal, __ Mich at __ (gratuitously calling into question the viability of Wickens v
Oakwood Healthcare Sys, 465 Mich 53; 631 NW2d 686 (2001), a case having no
relevance to that dispute); Zahn v Kroger Co, 483 Mich 34; 764 NW2d 207 (2009)
(gratuitously observing that the parties to the contract were business entities “with equal
bargaining power,” as if the latter circumstance, not at all relevant in that case, might be
relevant in a different case); Anglers, __ Mich at __, order entered June 18, 2010 (Docket
Nos. 138863 to 138866 (refusing to dismiss a moot case); Scott v State Farm Mut Auto
Ins Co, 483 Mich 1032; 766 NW2d 273 (2009) (relaxing the causal connection that must
exist between an injury sustained and the ownership, maintenance or use of a motor
vehicle in no-fault cases); Decosta v Gossage, 486 Mich 116; __ NW2d __ (2010)
(refusing to enforce notice-of-intent requirements under MCL 600.2912b(2); Chambers v
Wayne Co Airport Auth, 483 Mich 1081; 765 NW2d 890 (2009), Beasley v Michigan,
483 Mich 1025, 1025-1027; 765 NW2d 608 (2009), and Ward v Michigan State Univ,
485 Mich 917; 773 NW2d 666 (2009) (refusing to enforce pre-litigation notice
requirements); Adair v Mich, __ Mich __; __ NW2d __ (2010) (reducing a Headlee
Amendment plaintiff’s burden of proof); Lansing Sch Educ Ass'n v Lansing Bd of Educ,
__ Mich __ ; __ NW2d __ (2010) (nullifying historic standards for determining whether a


                                            61
factor in Michigan civil filings every year. Indeed, of the 47,300 new civil case filings in

Michigan circuit courts in 2009, 9,067-- approximately 20 percent of all civil cases--

were automobile related.59 Given that many no-fault claims are settled without the filing

of a lawsuit, the number of claims potentially affected by the majority’s ruling is even

higher.

       The majority’s decision will also increase costs incurred by the state of Michigan

itself (and, of course, the taxpayers who fund those costs). In the course of arguing that

Kreiner should not be overruled because it “clarifies rather than expands the statutory

language,” the Attorney General’s amicus brief warns that if Kreiner is overruled, as a




plaintiff has “standing” to bring a lawsuit); Univ of Mich v Titan Ins Co, __ Mich __; __
NW2d __ (2010) (eroding the no-fault act’s one-year-back rule); O’Neal, supra
(concluding that whichever lost-opportunity formula benefits the plaintiff the most in any
particular case is the correct formula to be utilized); Vanslembrouck v Halperin, 483
Mich 965; 763 NW2d 919 (2009) (incorrectly characterizing MCL 600.5851(7) as a
statute of limitations that can be tolled rather than a savings provision that cannot be
tolled); Sazima v Shepherd Bar & Restaurant, 483 Mich 924; 762 NW2d 924 (2009)
(expanding what injuries can be considered to have occurred “in the course of
employment” for purposes of worker’s compensation); and the 2010 amendments of
MCR 2.112 and MCR 2.118 (undermining affidavit of merit requirements). In the instant
case, of course, the majority, by undermining the no-fault compromise struck by the
Legislature, makes it easier for plaintiffs to sue for noneconomic loss benefits.
       59
          See 2009 Annual Report of the Michigan Supreme Court, pps 35-36.
 (accessed June 28, 2010).



                                            62
self-insured entity, the state will realize “a direct, significant increase in the cost of its

litigation and coverage obligations.”60

       Finally, and as a consequence of all of the above, the majority’s decision will

almost certainly call into question the long-term economic integrity of the present no-

fault system in Michigan. By nullifying the legislative compromise that was struck when

the no-fault act was adopted-- a compromise grounded in concerns over excessive

litigation, the over-compensation of minor injuries, and the availability of affordable

insurance-- the Court’s decision today will restore a legal environment in which each of

these hazards reappear and threaten the continued fiscal soundness of our no-fault

system.61

                                    IV. CONCLUSION

       The no-fault automobile insurance act, MCL 500.3135(1), provides that “[a]

person remains subject to tort liability for noneconomic loss caused by his or her

ownership, maintenance, or use of a motor vehicle only if the injured person has suffered

death, serious impairment of body function, or permanent serious disfigurement.” The

issue here is whether plaintiff has suffered a serious impairment of body function.


       60
          It was reported that, as of 2007, the state vehicle fleet totaled 11,856.
 (accessed
June 28, 2010).
       61
          I reiterate that expected increases in no-fault premiums are not pertinent to our
analysis of the legal issues in this case, beyond making the point that the majority is
undoing the legislative compromise embodied by the no-fault act and that there will be
significant practical consequences to doing this.



                                             63
“‘[S]erious impairment of body function’ means an objectively manifested impairment of

an important body function that affects the person’s general ability to lead his or her

normal life.” MCL 500.3135(7).

       In Kreiner, 471 Mich at 132-133, this Court held that in determining whether the

impairment affects the plaintiff’s general ability to lead his normal life, “a court should

engage in a multifaceted inquiry, comparing the plaintiff’s life before and after the

accident as well as the significance of any affected aspects on the course of the plaintiff’s

overall life.” In addition, Kreiner indicated that certain factors, such as the duration of

the impairment, may be of assistance in evaluating whether the plaintiff’s general ability

to lead his normal life has been affected. Id. at 133.

       The majority overrules Kreiner, rejecting these factors and holding that temporal

considerations are wholly or largely irrelevant in determining whether an impairment

affects the plaintiff’s general ability to lead his or her normal life.        The majority

apparently holds instead that as long as a plaintiff’s general ability to lead his normal life

has been affected for even a single moment in time, the plaintiff has suffered a serious

impairment of body function. This conclusion is at odds with the actual language of the

statute and nullifies the legislative compromise embodied in the no-fault act. Because I

believe that Kreiner was correctly decided and that temporal considerations are, in fact,

highly relevant, and indeed necessary, in determining whether an impairment affects the

plaintiff’s general ability to lead his normal life, I would sustain Kreiner. By nullifying

the legislative compromise over the no-fault act-- a compromise grounded in concerns

over excessive litigation, the over-compensation of minor injuries, and the availability of


                                             64
affordable insurance-- the Court’s decision today will revive a legal environment in

which each of these hazards reappear and threaten the continued fiscal integrity of our

no-fault system.

      Because I do not believe that the lower courts erred in concluding that plaintiff has

not suffered a serious impairment of body function, I would affirm the judgment of the

Court of Appeals.


      CORRIGAN and YOUNG, JJ., concurred with MARKMAN, J.




                                           65